Exhibit 10.1

 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ATC HOLDCO, LLC

 

This Amended and Restated Limited Liability Company Agreement of ATC HOLDCO,
LLC, is adopted, executed and entered into as of June 10, 2013, by and among
TRP III (ATC) I, LP, a Delaware limited partnership (“TRP I”), TRP III (ATC) II,
LP, a Delaware limited partnership (“TRP II”), and the Persons identified on
Annex A hereto.  This Agreement, as it may be amended from time to time, shall
be binding upon any Person who at any time is a Member, regardless of whether
that Person has executed this Agreement or any amendment hereto.

 

WHEREAS, the Company was formed pursuant to the Delaware Limited Liability
Company Act, 6 Del. C. §18-101, et seq., as amended from time to time (the
“Delaware Act”), by the filing of the certificate of formation of the Company
with the office of the Secretary of State of the State of Delaware on March 21,
2013;

 

WHEREAS, the initial Member previously entered into a Limited Liability Company
Agreement, dated as of March 21, 2013 (the “Initial Agreement”) pursuant to the
Delaware Act governing the affairs of the Company and the organization and
conduct of its business; and

 

WHEREAS, the Members desire to amend and restate the Initial Agreement on the
terms set forth below.

 

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Members agree as follows:

 

ARTICLE 1
DEFINED TERMS

 

1.1                               Definitions.  Unless the context otherwise
requires, the terms defined in this Article I and in Annex B shall, for the
purposes of this Agreement, have the meanings herein specified.

 

“704(c) Value” means, with respect to each Deemed Contributed Asset, a
percentage of the Agreed Value of the applicable ATC Asset equal to the
percentage of such ATC Asset deemed contributed to the Company pursuant to Code
Section 721.

 

“Additional Members” has the meaning set forth in Section 14.1.

 

“Adjusted EBITDA” means earnings before non-floorplan interest, taxes,
depreciation and amortization, calculated in accordance with generally accepted
accounting principles in the United States, consistently applied.  For the
avoidance of doubt, in calculating Adjusted EBITDA, floorplan interest shall be
deducted from earnings.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, (i) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 50% or more of the securities of the Person having ordinary
voting power in the election of directors of such Person, (ii) each Person that
controls, is controlled by or is under common control with such Person or any
Affiliate of such Person, and (iii) each of such Person’s officers, directors,
joint venturers, and partners.  For the purpose of this definition, “control” of
a Person shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of its management or policies, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agreed Value” means, with respect to each of the ATC Assets and each of the ATC
Realty Assets, the agreed gross fair market value of such asset as of the date
of this Agreement.

 

“Agreement” means this Amended and Restated Limited Liability Company Agreement,
including the annexes hereto, in each case as amended, modified, supplemented or
restated from time to time.

 

“ATC” means The Around The Clock Freightliner Group, LLC, an Oklahoma limited
liability company.

 

“ATC Assets” means the assets of ATC held at the time of the ATC Merger.

 

“ATC Merger” has the meaning given such term in the Merger Agreement.

 

“ATC Realty” means ATC Realty Investments, LLC, an Oklahoma limited liability
company.

 

“ATC Realty Assets” means the assets treated as held by ATC Realty for federal
income tax purposes at the time of the Realty Merger.  Because Bowen Realty is a
disregarded entity for federal income tax purposes, the term “ATC Realty Assets”
includes the assets of Bowen Realty held at the time of the Realty Merger.

 

“Board” has the meaning set forth in Section 6.1(a).

 

“Bowen Realty” means Bowen Realty Investments, LLC, an Oklahoma limited
liability company.  Bowen Realty is disregarded as separate from ATC Realty for
federal income tax purposes.

 

“Buyer” has the meaning set forth in Section 7.3(a).

 

“Capital Account” means the individual account maintained by the Company with
respect to each Member as provided in Annex B.

 

“Capital Contribution” means, with respect to any Member, the aggregate amount
of money and the Gross Asset Value of any property (other than money)
contributed to the Company pursuant to Sections 4.1.

 

2

--------------------------------------------------------------------------------


 

“Certificate” means the certificate of formation of the Company and any and all
amendments thereto and restatements thereof filed on behalf of the Company with
the office of the Secretary of State of the State of Delaware pursuant to the
Delaware Act.

 

“Capital Percentage” means, for each Member, the fraction, expressed as a
percentage, equal to the quotient of (A) the number of Units held by such
Member, divided by (B) the aggregate number of Units held by all Members.  The
Capital Percentage of each Member is set forth on Annex A.

 

“Capital Transactions” shall mean sales of Company assets out of the ordinary
course of business, but only to the extent that the net proceeds of such sales
are to be distributed to the Members rather than reinvested by the Company.

 

“Capital Transaction Proceeds” shall mean the net proceeds from each Capital
Transaction, after deduction for all costs incurred in connection with such
Capital Transaction.

 

“Charter Documents” has the meaning set forth in Section 13.3(b).

 

“Code” has the meaning set forth in Section B.1 of Annex B.

 

“Company” means ATC Holdco, LLC, the limited liability company heretofore formed
and hereby continued under and pursuant to the Delaware Act and this Agreement.

 

“Convertible Note” has the meaning given that term in the Merger Agreement.

 

“Covered Person” means (a) a Member in its capacity as a member of the Company,
(b) an officer, Manager or director of the Company, (c) any director, officer or
manager of a Member who is or was serving at the request of the Company for
another entity or enterprise, and (d) any Affiliate of a Member.

 

“Deemed Contributed Assets” has the meaning set forth in Section 4.9.

 

“Delaware Act” has the meaning set forth in the recitals.

 

“Equity Securities” has the meaning set forth in Section 4.1(a).

 

“Fiscal Year” means (i) any twelve (12) month period commencing on January 1 and
ending on December 31, or (ii) any portion of the period described in clause
(i) of this sentence for which the Company is required to allocate items of
Company income, gain, loss or deduction.

 

“Gross Asset Value” has the meaning set forth in Section B.1 of Annex B.

 

“Indemnitees” has the meaning given that term in the Merger Agreement.

 

“Initial Agreement” has the meaning set forth in the recitals.

 

“IPO” has the meaning set forth in Section 9.3(a).

 

3

--------------------------------------------------------------------------------


 

“Key Managers” shall mean Chinta Hari, Mark Lamont, Drew Burk, John Pruitt and
Adam Arrington.

 

“Liquidator” has the meaning set forth in Section 11.2(a).

 

“Losses” has the meaning set forth in Section B.l of Annex B.

 

“M-B Holdings” means Miciotto-Bowen Holdings, Inc., a Texas corporation.

 

“Management Fee” has the meaning set forth in Section 3.3(c).

 

“Managers” has the meaning set forth in Section 6.1(a).

 

“Member” means any Person listed on Annex A or any Person admitted as an
Additional Member or a Substitute Member pursuant to the provisions of this
Agreement, in such Person’s capacity as a member of the Company; and “Members”
means two or more of such Persons when acting in their capacities as members of
the Company.

 

“Merger Agreement” means that certain Agreement and Plan and Merger dated as of
March 29, 2013, as amended, by and among the Company, M-B Holdings, ATC, ATC
Realty, ATC Merger Sub, LLC, Realty Merger Sub, LLC, John C. Miciotto, Jr.,
Darcie Bowen-Miciotto, Jeffrey W. Bowen and the Charles and Cassandra Bowen
Charitable Foundation.

 

“Observer” means a person entitled to attend regular and special meetings of the
Board (and committees and subcommittees thereof), as provided in Section 6.3(f).

 

“Offering Member” has the meaning set forth in Section 7.2.

 

“Operating Cash Flow” shall mean the gross receipts of the Company from all
sources other than Capital Transactions, including borrowings and amounts
released from reserves, less all expenditures of the Company, including
repayments of debt and additions to reserves, other than costs incurred in
connection with Capital Transactions.

 

“Optionee” has the meaning set forth in Section 7.2(c).

 

“Other Members” has the meaning set forth in Section 7.2(a).

 

“Penske” means Penske Automotive Group, Inc. or its Affiliate.

 

“Permitted Transfer” has the meaning set forth in Section 7.1(b).

 

“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, business, trust, joint venture,
company, or other business entity or unincorporated organization.

 

“Profits” has the meaning set forth in Section B.l of Annex B.

 

“Realty Merger” has the meaning given such term in the Merger Agreement.

 

4

--------------------------------------------------------------------------------


 

“Reoffered ROFO Units” has the meaning set forth in Section 7.2(b).

 

“ROFO Units” has the meaning set forth in Section 7.2(a).

 

“Rollover Units” means the Units issued to M-B Holdings on the date of this
Agreement.

 

“Sale Transaction” has the meaning set forth in Section 7.4(a).

 

“Substitute Member” has the meaning set forth in Section 7.6.

 

“Tax Distribution Amount” means, for each Member and each year, the income tax
applicable to such Member’s allocable share of the Company’s net taxable income
and gain for such year (including Code Section 704(c) items), calculated on the
assumption that cumulative net losses, if any, allocable to such Member with
respect to prior years are available to offset such income and gain, and on the
assumption that the income and gain allocable to such Member is taxed at the
maximum potential combined federal and state income tax rate applicable to a
Member (or, in the case of a Member that is a pass-through entity, the direct or
indirect person taxable on the income of the Company allocated to such Member)
subject to the highest such combined rate, taking into account the deduction of
state taxes for federal income tax purposes and the character of such income and
gain.  For the avoidance of doubt, the assumed combined federal and state income
tax rate utilized for purposes of determining the Tax Distribution Amounts of
the Members with respect to each year shall be the same for all Members.

 

“Tax Matters Partner” has the meaning set forth in Section 12.1(a).

 

“Tag-Along Right” has the meaning set forth in Section 7.3(a).

 

“Total ATC Consideration” has the meaning set forth in Section 4.9.

 

“Transfer” has the meaning set forth in Section 7.1(a).

 

“Transfer Notice” has the meaning set forth in Section 7.2(a).

 

“Transfer Price” has the meaning set forth in Section 7.2(a).

 

“Transferor Member” has the meaning set forth in Section 7.3(a).

 

“Treasury Regulations” and “Treas. Reg.” means the income tax regulations,
including temporary regulations, promulgated under the Code, as such regulations
may be amended from time to time (including corresponding provisions of
succeeding regulations).

 

“TRP I” has the meaning set forth in the recitals.

 

“TRP II” has the meaning set forth in the recitals.

 

“TRP Party” means TRP I, TRP II or any of their Affiliates, including Penske.

 

5

--------------------------------------------------------------------------------


 

“Unit” means an ownership interest of a Member in the Company with a Capital
Percentage.  The Capital Percentage of each Unit shall equal 100% divided by the
total number of Units outstanding.

 

ARTICLE 2
FORMATION AND TERM

 

2.1                               Organization.  The Members hereby organize and
continue the Company heretofore formed as a limited liability company under and
pursuant to the provisions of the Delaware Act without dissolution and agree
that the rights, duties and liabilities of the Members shall be as provided in
the Delaware Act, except as otherwise provided herein.

 

2.2                               Name.  The name of the Company shall be ATC
Holdco, LLC.  The business of the Company may be conducted, upon compliance with
all applicable laws, under any other name designated by the Board.  At any time
the Board may change the name of the Company by causing an amendment to the
Certificate to be filed with the office of the Secretary of State of Delaware
pursuant to the Delaware Act.

 

2.3                               Term.  The term of the Company commenced on
the date the Certificate was filed in the office of the Secretary of State of
the State of Delaware and shall continue until the Company is dissolved and
wound up in accordance with the provisions of this Agreement and the Certificate
is cancelled in accordance with the Delaware Act.

 

2.4                               Registered Agent and Office.  The Company’s
registered agent and office in Delaware shall be the Corporation Service
Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808.  At any
time, the Board may designate another registered agent and/or registered office
by causing an amendment to the Certificate to be filed with the office of the
Secretary of State of Delaware pursuant to the Delaware Act.

 

2.5                               Principal Place of Business.  The principal
place of business of the Company shall be 2555 Telegraph Road, Bloomfield Hills,
MI 48302, or at such location as may be determined from time to time by the
Board, which need not be in the State of Delaware.  The Company may have such
other offices as the Board may designate from time to time.

 

2.6                               Qualification in Other Jurisdictions.  The
Board and any authorized officers of the Company shall cause the Company to be
qualified, formed or registered under foreign registration and qualification and
assumed or fictitious name statutes or similar laws in any jurisdiction in which
the Company is required to be qualified, formed or registered under applicable
law.  Any officer, as an authorized person within the meaning of the Delaware
Act, may execute, deliver and file any certificates (and any amendments and/or
restatements thereof) necessary for the Company to qualify to do business in a
jurisdiction in which the Company may wish to conduct business.

 

2.7                               No State Law Partnership.  The Members have
agreed to form and have formed a limited liability company and do not intend to
form a partnership under the laws of the State of Delaware or any other laws;
provided, however, that, to the extent permitted by United States or

 

6

--------------------------------------------------------------------------------


 

other applicable law, the Company shall be treated as a partnership for United
States federal, state and local income tax purposes.

 

ARTICLE 3
PURPOSE AND POWERS OF THE COMPANY

 

3.1                               Purpose and Powers.  The object and purpose
of, and the nature of the business to be conducted and promoted by, the Company
is engaging in any lawful business, act or activity for which limited liability
companies may be formed under the Delaware Act.  The Company shall have the
power and authority to take any and all actions necessary, appropriate, proper,
advisable, incidental or convenient to or for the furtherance of such object and
purpose.

 

3.2                               Limitation on Liability.  Except as otherwise
required by the Delaware Act or applicable law or as expressly agreed in
writing, no director, manager, officer, shareholder, partner, member, employee
or agent of any Member shall be personally liable for the payment of any sums
owing by such Member to the Company or any other Member under the terms of this
Agreement or for the performance of any other covenant or agreement of such
Member contained herein.

 

3.3                               Conflicts of Interest; Related Party
Transactions; Management Fee.

 

(a)                                 Any Member and any Affiliate of any Member
and any of their respective directors, officers, members, partners,
stockholders, employees, or controlling persons may engage in or possess an
interest in any business or activity whatsoever, whether presently existing or
hereafter created, without any accountability to the Company or any Member, and
without obligation to offer any business opportunity to the Company or any other
Member even if the opportunity is one that the Company might reasonably be
deemed to have pursued or desired to pursue if granted the opportunity to do so,
and no such Person shall be liable to the Company or any Member for breach of
any fiduciary or other duty, as a Member, director or otherwise, by reason of
the fact that such Person acquires or pursues such opportunity or directs such
opportunity to another Person or fails to present such opportunity to the
Company, except for any Member that agrees otherwise pursuant to a separate
agreement with the Company or any other direct or indirect subsidiaries of the
Company; provided, however, that nothing in this Section 3.3 or in such separate
agreement shall be construed to relieve or excuse any Person from his, her or
its obligations under any employment, non-use, non-disclosure, non-solicitation,
covenant-not-to-compete or similar covenant in this Agreement or any other
agreement between such Person and the Company or any of its subsidiaries, or any
of their respective Affiliates.

 

(b)                                 Nothing in this Agreement other than
Section 6.6(b) shall impede the Company’s ability to enter into contractual
arrangements with any Member or Manager or any Affiliate of any Member or
Manager, except that without first obtaining the approval of the independent
Managers with respect thereto and a majority of the outstanding Units held by
Members other than the interested Member(s), in each case which approval shall
not be unreasonably withheld, conditioned or delayed, neither the Company nor
any of its subsidiaries shall enter into any transaction or series of related
transactions with any Member or Manager or any Affiliate of any Member or
Manager unless such transaction or series of related transactions

 

7

--------------------------------------------------------------------------------


 

is on terms that are no less favorable to the Company or its subsidiary, as
applicable, than would be available in a comparable transaction in arm’s-length
dealings with an unrelated third party.

 

(c)                                  Notwithstanding anything contained in this
Agreement, the Members acknowledge and agree that ATC will pay a management fee
to Transportation Resource Advisors III, LLC or its designee equal to the
greater of (i) two percent (2%) of ATC’s Adjusted EBITDA or (ii) $300,000 per
year (the “Management Fee”).  The Management Fee shall be payable quarterly in
advance based on the budgeted ATC Adjusted EBITDA, which amount shall be
adjusted annually within fifteen (15) days following the Board’s approval of the
audited financial statements for the Company and its subsidiaries.  If the
Management Fee paid by ATC is overpaid for any year, then the overpayment shall
be offset against the Management Fee owed by ATC during the next quarter or, if
the Management Fee is underpaid, then ATC shall pay such shortfall within ten
days following the Board’s approval of the audited financial statements..

 

ARTICLE 4
CONTRIBUTION OF CAPITAL, ISSUANCE OF UNITS
AND CAPITAL ACCOUNTS

 

4.1                               Authorization and Initial Issuance of Units;
Capitalization.

 

(a)                                 Authorized Units.  The aggregate membership
interest in the Company shall be divided into such number of Units as may be
issued and outstanding from time to time.  Without limiting the power and
authority of the Board set forth in this Agreement, subject to Section 4.2, the
Board may, at any time and from time to time, without any consent, vote or
approval of any of the Members, solicit and accept additional Capital
Contributions from any Person and/or cause the Company to issue additional
Units, rights, options, or warrants exercisable for or convertible into Units,
or other securities or instruments of any type or class whatsoever, including,
without limitation, warrants exercisable for Units (collectively, “Equity
Securities”); provided, however, that for so long as M-B Holdings and its
Affiliates collectively own at least ten percent (10%) of the issued and
outstanding Units, the aggregate number of Equity Securities issued to
employees, consultants or other service providers shall not exceed 6,510,000
Units without the consent of M-B Holdings and provided further that so long as
Penske collectively owns at least ten percent (10%) of the issued and
outstanding Units, the aggregate number of Equity Securities issued to
employees, consultants or other service providers shall not exceed 6,510,000
Units without the consent of Penske.  Any such Equity Securities may be issued
for cash, property, services, satisfaction of existing obligations or such other
type, form, and amount of consideration (including notes, other evidences of
indebtedness or obligations of the Person acquiring the interest, instrument or
security, as the case may be) as the Board may determine to be appropriate.  Any
such issuance may be made by the Company by setting forth either in an amendment
or an addendum to this Agreement, the relative rights, obligations, duties, and
preferences of each new class or series of interests created and reflecting all
necessary adjustments to Capital Percentages.  A copy of this Agreement as so
amended, or the addendum as so adopted, as the case may be, shall be provided to
each Member.  All filings necessary to be made under the Delaware Act or
applicable law in connection with the creation of such interests shall be made
by an Officer acting on behalf of the Board and the Company.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Initial Issuance.  On the date hereof, each
Member has made, or shall be deemed for Federal income tax purposes as having
made (in accordance with Section 4.9), the Capital Contributions set forth next
to his, her or its name on Annex A, and has received in exchange for such
Capital Contribution the number of Units set forth next to his, her or its name
on Annex A.  The name and Capital Percentage of each Member are also set forth
on Annex A.  The address for each Member is on file with the Company.

 

4.2                               Preemptive Rights.

 

(a)                                 Grant of Preemptive Rights.  If the Company
hereafter proposes to issue or sell any Equity Securities, the Company shall
first offer to each Member a portion of the number or amount of such Equity
Securities proposed to be so sold equal to the product of (x) the number or
amount of Units proposed to be so issued and sold (on an as converted basis, if
applicable) multiplied by (y) a fraction, the numerator of which is the number
of issued and outstanding Units then owned by such Member prior to such issuance
plus, in the case of M-B Holdings, the number of Units into which the
Convertible Note is convertible, and the denominator of which is the total
number of Units then issued and outstanding and held by all Members plus the
number of Units into which the Convertible Note is convertible, for the same
price and upon the same terms and conditions as the Equity Securities being
offered in such transaction.  Notwithstanding the foregoing, no Member shall
have any purchase right pursuant to this Section 4.2(a) or otherwise with
respect to any issuance of Equity Securities in connection with: a distribution
payable solely and ratably in Units on its outstanding Units; an acquisition,
sale-leaseback or loan in a bona fide arm’s length transaction; or pursuant to
an option plan or agreement approved by the Managers.  The Company shall not
cause or permit any of its subsidiaries to issue or sell any equity securities
(including options, rights or securities convertible into equity securities) of
such subsidiary to any Person other than the Company or another subsidiary of
the Company without providing purchase rights to the Members that are equivalent
to those set forth in this Section 4.2.

 

(b)                                 Procedures.

 

(i)                                     If, in accordance with this Section 4.2,
the Company determines to issue additional Equity Securities, it shall give each
Member having purchase rights under this Section 4.2 notice, specifying in
reasonable detail the nature and type of securities being offered and the price
and other terms and conditions on which they are being offered, at least 20 days
before issuing any such securities.

 

(ii)                                  Any Member desiring to exercise its
purchase rights under this Section 4.2 must give to the Company written notice
of its election to purchase up to a specified amount of the securities proposed
to be offered by the close of business on the tenth day after receipt of the
notice required by Section 4.2(b)(i).  Such response shall set forth the
Member’s acceptance of the offer and designate an amount of securities to be
purchased by such Member (setting forth the maximum number desired if other
Members elect not to purchase), which amount may be fewer than, equal to, or
more than the amount of securities that such Member has a right to purchase
under Section 4.2(a).  If any Member does not elect to purchase all of the
offered Equity Securities that it has the right to purchase under
Section 4.2(a), the Equity Securities remaining shall be allocated to each other
electing Member in one or more successive

 

9

--------------------------------------------------------------------------------


 

allocations, up to the amount of Equity Securities specified in the election,
pro rata, in the same proportion as the total number of Units held by that
electing Member (plus, in the case of M-B Holdings, the number of Units into
which the Convertible Note is convertible) bears to the total number of issued
and outstanding Units held by all electing Members electing to purchase more
than the maximum amount of Equity Securities that they are entitled to purchase
under Section 4.2(a) (plus the number of Units into which the Convertible Note
is convertible if M-B Holdings is such an electing Member).

 

(iii)                               Not later than 10 days after the date on
which this offer expires, the Company shall notify each electing Member of the
time and place of closing (which may be contingent on the closing of the sale of
Equity Securities referred to in Section 4.2(b)(iv)), the number or amount of
Equity Securities allotted to it, and the purchase price therefore, whereupon
each such electing Member shall become legally obligated to purchase such Equity
Securities at the price and on the terms offered.

 

(iv)                              Following the expiration of the offer and the
giving of the notice required by Section 4.2(b)(i), the Company may thereafter
offer and sell any of the Equity Securities not purchased by the Members for a
period of 180 days on the terms and conditions set forth in the original notice
to the Members.  Any of the Equity Securities not sold during that period may
not thereafter be sold without first complying with the requirements of this
Section 4.2.

 

4.3                               Contributions of Capital and Loans.

 

(a)                                 In General.  Except as otherwise expressly
provided herein or in a written agreement between a Member and the Company, or
to the extent that a Member agrees to make a Capital Contribution to, or to
purchase Equity Securities or other interests from, the Company: (i) no Member
shall be required to contribute any capital to the Company; (ii) no Member shall
be required to make any loan to the Company; (iii) loans by a Member to the
Company shall not be considered a contribution of capital, shall not increase
the Capital Account of the lending Member or its ownership interest of the
Company and the repayment of such loans by the Company shall not decrease, or
result in any adjustment to, the Capital Account of the Member making the loans;
(iv) no interest shall be paid on any capital contributed to the Company by any
Member; and (v) under any circumstances requiring a return of all or any portion
of a Capital Contribution, no Member shall have the right to receive property
other than cash except in the sole discretion of the Board.

 

(b)                                 Advances.  If at any time the Company does
not have sufficient cash to pay its obligations, none of the Members shall be
required to make additional Capital Contributions to the Company.  However, any
of the Members that may agree to do so with the consent of the Board may loan
all or part of the needed funds to or on behalf of the Company, subject to the
requirements of this Section 4.3(b).  If a Member agrees to make a loan to the
Company, the Company shall first offer each other Member the right to make a pro
rata portion of such loan (as determined below in this Section 4.3(b)).  Each
Member that elects to make a portion of such loan (including the Member that
initially agreed to make the loan) shall make a portion of the loan equal to the
product of (x) the aggregate amount of the loan, multiplied by (y) a fraction,
the numerator of which is the number of issued and outstanding Units then owned

 

10

--------------------------------------------------------------------------------


 

by such Member plus, in the case of M-B Holdings, the number of Units into which
the Convertible Note is convertible, and the denominator of which is the total
number of issued and outstanding Units held by all such Members plus, if M-B
Holdings is making a portion of the loan, the number of Units into which the
Convertible Note is convertible.  Any loan made pursuant to this
Section 4.3(b) shall bear interest at the prevailing rate for similar debt on
the date of such advance, as reasonably determined by the Board, from the date
of the advance until the date of payment and shall be on such other terms and
conditions as approved by the Board.  The Board, upon determining that a loan
from Members is in the best interest of the Company, shall give each Member
notice of the amount and terms of the loan in reasonable detail and any Member
desiring to participate in the loan, as provided herein, must give written of
its election to participate pursuant to this Section 4.3 by the close of
business on the tenth day after receipt of the notice from the Company.  If any
Member elects not to participate in the loan up to such Member’s allowable
portion thereof, such portion shall be allocated to each other participating
Member, pro rata, in the same proportion of the total number of Units held by
that participating Member (plus, in the case of M-B Holdings, the number of
Units into which the Convertible Note is convertible) bears to the total number
of issued and outstanding Units held by all Members electing to participate in
the loan. Notwithstanding the foregoing, if due to time constraints, the Board
determines that it is in the best interest of the Company to borrow funds from a
Member before other Members have an opportunity to elect to participate in the
loan as provided herein, the Company may borrow the funds on an interim basis
from a Member or Members while the offer to participate in the loan is made to
and being considered by all Members.

 

4.4                               No Return of Contributions.  A Member is not
entitled to the return of any part of the Member’s Capital Contribution.  An
unrepaid Capital Contribution is not a liability of the Company or of any
Member.  For the avoidance of doubt, no Member is required to contribute or to
lend any cash or property to the Company to enable the Company to return another
Member’s Capital Contribution.

 

4.5                               Capital Accounts.  A Capital Account shall be
established and maintained for each Member as provided in Annex B.  Upon the
transfer of a Unit, the transferee shall succeed to the corresponding portion of
the Capital Account of the transferor as provided in Section B.2(b) of Annex B.

 

4.6                               Profits and Losses.  Profits and Losses shall
be allocated to the Members in accordance with Annex B.

 

4.7                               Evidence of Units.  The Units will not be
evidenced by certificates, but will be as reflected on the books and records of
the Company.

 

4.8                               Record Holders of Units.  The Company shall be
entitled to treat the Person in whose name any Units of the Company stand on the
books and records of the Company as the absolute owner thereof, and as a Member
holding the membership interest evidenced by those Units.  The Company shall not
be bound to recognize any equitable or other claim to, or interest in, such
Units on the part of any other Person, whether or not the Company has express or
other notice of any such claim.

 

11

--------------------------------------------------------------------------------


 

4.9                               Tax Treatment of the Transactions Under the
Merger Agreement.  On the date of this Agreement and in connection with the
execution of this Agreement, the Company acquired all of the membership
interests of ATC pursuant to the ATC Merger, and the Company acquired all of the
membership interests of ATC Realty pursuant to the Realty Merger.  For federal
income tax purposes, the ATC Merger and the Realty Merger shall be treated as
provided in Section 6.8(i) of the Merger Agreement.  With regard to the ATC
Merger, M-B Holdings shall be treated as conveying the ATC Assets to the Company
in return for the Rollover Units, the assumption of liabilities of ATC, except
to the extent M-B Holdings is required to indemnify the Company for such
liabilities, and other consideration set forth in the Merger Agreement with
respect to the ATC Merger (the “Total ATC Consideration”).  Pursuant to Treasury
Regulation Section 1.707-3, the deemed conveyance of the ATC Assets to the
Company in return for the Total ATC Consideration shall be treated (i) as a
contribution by M-B Holdings to the Company of a fractional share of each of the
ATC Assets to which Code Section 721 applies to the extent permitted by Treasury
Regulation Section 1.707-3 (such fractional shares, the “Deemed Contributed
Assets”), and (ii) as a taxable sale by M-B Holdings with respect to the
remaining fractional share of each of the ATC Assets.  In determining the
portion of the ATC Assets that constitute Deemed Contributed Assets, the cash
portion of the Total ATC Consideration shall be treated as a distribution of
debt proceeds pursuant to Treasury Regulation Section 1.707-5(b) to the maximum
extent permitted thereunder.  The cash portion of the Total ATC Consideration
not treated as a distribution of debt proceeds pursuant to the preceding
sentence shall be treated as a reimbursement of capital expenditures pursuant to
Treasury Regulation Section 1.707-4(d) to the maximum extent permitted
thereunder.  No party to this Agreement (or any of its Affiliates) shall take
any position (whether in a tax return, an audit, or otherwise) that is
inconsistent with the treatment set forth in this Section 4.9, unless required
to do so by applicable law.

 

4.10                        Units Held by a Key Manager.  The Company is
entering into a subscription agreement with each Key Manager on the date of this
Agreement.  Each subscription agreement sets forth various rights and
obligations with respect to the Units held by each Key Manager.

 

ARTICLE 5
MEMBERS

 

5.1                               Powers of Members.

 

(a)                                 The Members shall have the power to exercise
any and all rights or powers granted to the Members pursuant to the express
terms of this Agreement.

 

(b)                                 No Member, acting in his, her or its
capacity as a Member, shall: (i) have the power to sign for or to bind the
Company; (ii) take any part in the management of the business of, or transact
any business for, the Company or its subsidiaries; or (iii) except as required
by the Delaware Act and specifically provided in this Agreement, have any right
to vote on or consent to any matter.

 

5.2                               Voting Rights of Members.  Each Unit shall
entitle the holder thereof to one vote on each action to be voted on by the
Members.

 

12

--------------------------------------------------------------------------------


 

5.3                               Action by Members.  Except as otherwise
provided in the Delaware Act, the Certificate, or this Agreement, whenever any
action is to be taken by vote of the Members, it shall be authorized upon
receiving the affirmative vote of a majority of the votes cast by all Members
entitled to vote thereon.

 

5.4                               Meetings of Members.

 

(a)                                 Quorum.  A meeting of the Members shall not
be organized for the transaction of business unless a quorum is present.  The
presence of Members entitled to cast at least a majority of the votes that all
Members are entitled to cast on a particular matter to be acted upon at the
meeting shall constitute a quorum for the purposes of consideration and action
on the matter.  The Members present at a duly organized meeting can continue to
do business until adjournment notwithstanding the withdrawal of enough Members
to leave less than a quorum.  If a meeting cannot be organized because a quorum
has not attended, the Members present may adjourn the meeting to such time and
place as they may determine.

 

(b)                                 Location.  All meetings of the Members shall
be held at the principal place of business of the Company or at such other place
within or outside the State of Delaware as shall be specified or fixed in the
notice thereof.

 

(c)                                  Adjournment.  The chairman of the meeting
or individual designated by the Board and present at the meeting or the Members
present and entitled to vote shall have the power to adjourn a meeting from time
to time, without any notice other than announcement at the meeting of the time
and place at which the adjourned meeting will be held.

 

(d)                                 Call of Meeting.  A meeting of the Members
for any proper purpose or purposes may be called at any time by the Board.  Only
business within the purpose or purposes described in the notice of the meeting
may be conducted at a meeting of the Members.  The notice shall specify the time
and location of the meeting.

 

(e)                                  Notices.  Notice of a meeting of Members
shall be given to the Members at least 10 days but not more than 60 days before
the date of such meeting.

 

(f)                                   Waiver of Notice.  A waiver of notice of a
meeting signed by the Member entitled to the notice, whether before or after the
meeting, shall be deemed equivalent to the giving of the notice.  Attendance of
a Member at a meeting constitutes a waiver of notice of the meeting, except
where a Member attends a meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.

 

(g)                                  Conduct of Meetings.  All meetings of the
Members shall be presided over by the Board, an individual designated by the
Board or, in the absence of the Board or an individual designated by the Board,
an individual chosen by the Members present.  The Person presiding at the
meeting shall determine the order of business and the procedure at the meeting,
including such regulations of the manner of voting and the conduct of discussion
at such meeting.

 

13

--------------------------------------------------------------------------------


 

5.5                               Action by Consent or Remote Participation.

 

(a)                                 Action by Consent.  Any action required or
permitted to be taken at a meeting of Members may be taken without a meeting and
without a vote, upon the consent of the Members who would have been entitled to
cast the minimum number of votes that would be necessary to authorize the action
at a meeting at which all Members entitled to vote thereon were present and
voting.  The consents shall be in writing or in electronic form and shall be
filed with the Board.  The Company shall provide any non-consenting Members with
prompt written notice of any such action.

 

(b)                                 Remote Participation.  The presence or
participation, including voting and taking other action, at a meeting of
Members, by conference telephone or other electronic means, including, without
limitation, the Internet, shall constitute the presence of, or vote or action
by, the Member.

 

5.6                               Waiver of Partition.  No Member shall, either
directly or indirectly, take any action to require partition or appraisement of
the Company or of any of its assets or properties or cause the sale of any
Company assets or property, and notwithstanding any provisions of applicable law
to the contrary, each Member (and its successors or assigns) hereby irrevocably
waives any and all right to maintain any action for partition or to compel any
sale with respect to its Units, or with respect to any assets or properties of
the Company, except as expressly provided in this Agreement.

 

5.7                               Resignation.  Subject to Article 7 with
respect to Permitted Transfers, a Member may not at any time withdraw, resign or
retire as a Member from the Company.  The Company may recover damages for breach
of this Section 5.7 if any Member violates this Section 5.7 and may offset the
Company’s damages against any amount payable as a distribution to a Member
purporting to withdraw, resign or retire from the Company.

 

ARTICLE 6
 MANAGEMENT

 

6.1                               Management by Board.

 

(a)                                 Exclusive Responsibility.  The business and
affairs of the Company shall be managed by or under the direction of a Board of
the Company (the “Board”) consisting of natural persons designated as “managers”
of the Company as provided below (“Managers”).  Except as otherwise provided
herein (including, without limitation, Section 6.6), the Board shall have full,
exclusive and complete discretion to manage and control the business and affairs
of the Company, to make all decisions affecting the business and affairs of the
Company and to take all actions as it deems necessary or appropriate to
accomplish the purpose of the Company as set forth herein.  A Member, as such,
shall not take part in, or interfere in any manner with, the management, conduct
or control of the business and affairs of the Company, and shall not have any
right or authority to act for or bind the Company.

 

(b)                                 Authority.  Only those Managers and officers
who are authorized from time to time by a majority of the Managers (subject to
Section 6.6) or otherwise authorized

 

14

--------------------------------------------------------------------------------


 

pursuant to a written employment agreement shall have the right and authority to
act for or bind the Company.

 

 

(c)                                  Composition of Board; Voting Agreement. 
Subject to the terms of this Agreement, the Board shall have six members.  The
Board shall be constituted as follows:

 

(i)                                     Three persons shall be designated
collectively by TRP I and TRP II;

 

(ii)                                  One person shall be designated by Penske;
and

 

(iii)                               For so long as M-B Holdings and its
Affiliates collectively own at least ten percent (10%) of the issued and
outstanding Units, two persons shall be designated by M-B Holdings.

 

The right of M-B Holdings to designate two Managers pursuant to this
Section 6.1(c) may be modified as follows:  (Y) if M-B Holdings and its
Affiliates collectively own less than ten percent (10%) of the issued and
outstanding Units, but owns greater than or equal to five percent (5%) of the
issued and outstanding Units, then M-B Holdings shall only have the right to
appoint one person to the Board and TRP shall appoint the other Manager; and
(Z) if M-B Holdings and its Affiliates collectively own less than five percent
(5%) of the issued and outstanding Units, then M-B Holdings shall no longer be
entitled to appoint any Managers to the Board and all Board seats formerly
designated for Managers appointed by M-B Holdings shall be designated for
Managers appointed by TRP with the prior approval of Penske, whose approval
shall not be unreasonably withheld.

 

(d)                                 Transferability.  The rights of M-B Holdings
to designate or serve as a Manager (or appoint an observer) under
Section 6.1(c) are non-transferable.  The rights of any TRP Party to designate a
Manager under Section 6.1(c) may be transferred only in connection with a
Transfer of all of the Units then held by such TRP Party.

 

(e)                                  Removal of Managers.  A Manager designated
(or observers appointed) pursuant to Section 6.1(c) may be removed with or
without cause by, and only by, the Member then entitled to designate the seat
held by such Manager.

 

6.2                               Officers; Delegation and Duties.  The Company
shall have such officers, other employees and agents as shall be necessary or
desirable to conduct its business.  The Board may elect a Member, Manager or
other Person to serve as an officer of the Company.  The Board may assign titles
to the officers it elects.  Unless the Board decides otherwise, if the title is
one commonly used for officers of a business corporation, the assignment of that
title shall constitute the delegation of the authority and duties that are
normally associated with that office, subject to any specific delegation of
authority and duties made by the Board.  Any number of offices may be held by
the same Person.  The salaries or other compensation, if any, of the officers,
other employees and agents of the Company shall be fixed from time to time by
the Board or such other Persons as have been delegated that authority.

 

15

--------------------------------------------------------------------------------


 

6.3                               Meetings of the Board.

 

(a)                                 Quorum; Manner of Acting.  Unless otherwise
provided in the Certificate or this Agreement, a majority of the Board in office
shall constitute a quorum for the transaction of business by the Board, and the
act of a majority of the Managers present at a meeting at which a quorum is
present shall be the act of the Board.  A Manager who is present at a meeting of
the Board at which action on any matter is taken shall be presumed to have
assented to the action unless his dissent is entered in the minutes of the
meeting or unless he files his written dissent to the action with the secretary
of the meeting before the adjournment thereof or delivers the dissent to the
Company immediately after the adjournment of the meeting.  The right to dissent
shall not apply to a Manager who voted in favor of the action.  Each Manager
shall have one vote on the Board.

 

(b)                                 Location.  Meetings of the Board may be held
at such place or places as shall be determined from time to time by the Board.

 

(c)                                  Waiver of Notice.  A waiver of notice of a
meeting signed by the Manager entitled to the notice, whether before or after
the meeting, shall be deemed equivalent to the giving of the notice.  Attendance
of a Manager at a meeting constitutes a waiver of notice of the meeting, except
where a Manager attends a meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.

 

(d)                                 Regular Meetings.  Regular meetings of the
Board shall be held at such times and places as shall be designated from time to
time by the Board.

 

(e)                                  Special Meetings.  Special meetings of the
Board may be called by any Manager on not less than twenty four (24) hours’
notice to each other Manager either personally, by telephone, by mail or
facsimile.  A notice shall specify the time and place of the meeting, but need
not specify the purpose of the meeting.

 

(f)                                   Observers.  For so long as M-B Holdings is
entitled to appoint one or more Managers to the Board, Darcie Miciotto and Jeff
Bowen shall be appointed as Observers.  If M-B Holdings’ right to designate a
Manager terminates, then it shall have the right to appoint one Observer to all
Board meetings as long as it holds of record five percent (5%) of the issued and
outstanding Units, after which the right to appoint an Observer shall cease (and
shall not be restored by any subsequent acquisition of Units).  Each of TRP and
Penske shall have the right to appoint one Observer.  Observers shall be
provided with copies of notices, minutes, consents and other material provided
to the Managers.  Observers shall have no participation or voting rights of any
kind.  The Company (or its subsidiaries) shall reimburse Observers for
reasonable out of pocket expenses actually incurred by them as a result of
attending the meetings of the Board, including any committees and subcommittees
thereof.

 

6.4                               Action by Consent or Remote Conference.

 

(a)                                 Action by Consent.  Any action required or
permitted to be taken at a meeting of the Board may be taken without a meeting
if, prior or subsequent to the action, all of the Managers consent thereto in
writing, and the writing is filed with the minutes of the

 

16

--------------------------------------------------------------------------------


 

proceedings of the Board.  Any such action by written consent shall have the
same force and effect as a majority vote of the Managers.

 

(b)                                 Remote Participation.  Managers may
participate in Board meetings by conference telephone or other communications
equipment by which all participating Managers may hear each other and such
participation in a meeting shall constitute presence in person at the meeting.

 

6.5                               Compensation of Managers.  Managers shall not
receive compensation for their services as Managers.  However, Managers shall be
entitled to be reimbursed for out-of-pocket costs and expenses incurred in the
course of their service as Managers.

 

6.6                               Limitations of the Authority of the Board. 
Notwithstanding Section 6.1(a) or any other provision of this Agreement, the
Board may not cause the Company (or any subsidiary) to do any of the following
without the written approval of M-B Holdings so long as M-B Holdings and its
Affiliates, collectively, own at least ten percent (10%) of the issued and
outstanding Units, or without the consent of Penske so long as it owns at least
ten percent (10%) of the issued and outstanding Units; provided, however, that
such consent shall not be unreasonably withheld, conditioned or delayed:

 

(a)                                 borrow money or otherwise create, refinance
or assume indebtedness (excluding capital leases) in excess of the greater of: 
(i) the product of 3.5 multiplied by ATC’s EBITDA for the trailing 12 months
ending on the last day of the prior calendar month; or (ii) $75,000,000,
excluding indebtedness related to real estate, floorplan financing and the
sale/leaseback of any assets;

 

(b)                                 enter into or amend any agreement with TRP
or its Affiliates, except as otherwise provided in this Agreement;

 

(c)                                  create one or more encumbrances on all or
any part of the assets of the Company, other than in the ordinary course of
business or to secure indebtedness that does not otherwise require the consent
of M-B Holdings and Penske;

 

(d)                                 make distributions of Operating Cash Flow or
Capital Transaction Proceeds other than pursuant to this Agreement, including
any distributions other than as provided in Article 9;

 

(e)                                  redeem, purchase or otherwise acquire any
Units for a purchase price in excess of $5,000,000 in the aggregate in a single
transaction or series of related transactions;

 

(f)                                   cause or permit any subsidiary of the
Company to issue any securities to any Person other than the Company;

 

(g)                                  make any decisions to settle or compromise
any matter raised by the Internal Revenue Service (including by TRP in its
capacity as Tax Matters Partner pursuant to Section 12.1(a)) that would
disproportionately affect M-B Holdings or its shareholders (for which Penske’s
consent shall not be required) or that would disproportionately affect Penske
(for which M-B Holdings’ consent shall not be required);

 

17

--------------------------------------------------------------------------------


 

(h)                                 do any act in contravention of this
Agreement;

 

(i)                                     do any other act for which this
Agreement requires the approval of M-B Holdings or Penske, as the case may be;

 

(j)                                    give any consent or approval under any
contract or agreement if the subject of such consent or approval would require
the approval of M-B Holdings or Penske under this Section 6.6 were it to be
undertaken directly by the Company; or

 

(k)                                 cause or permit any subsidiary of the
Company to take any action that would require the approval of a M-B Holdings or
Penske under this Section 6.6 if such action were undertaken directly by the
Company.

 

6.7                               Refinance or Prepayment of the Acquisition
Indebtedness.  The Board shall notify M-B Holdings at least five (5) days prior
to refinancing or prepaying all or any portion of the indebtedness that was
utilized to finance the payment of the cash portion of the Total ATC
Consideration.  The preceding sentence shall not be construed as requiring the
consent or approval of M-B Holdings to refinance or prepay all or any portion of
such indebtedness.

 

ARTICLE 7
TRANSFERS

 

7.1                               General Transfer Provisions and Restrictions.

 

(a)                                 In addition to any other restriction under
applicable federal or state securities laws, no Member shall (or shall agree to)
transfer, give, donate, sell, convey, assign, pledge, hypothecate or otherwise
encumber or dispose of (“Transfer”) to any Person, whether voluntarily or by
operation of law (subject to Article 8) all or any portion of, or right in or
to, its Units, except for Permitted Transfers (as defined below) or sales made
in accordance with terms and conditions hereafter set forth in this Agreement.

 

(b)                                 Notwithstanding Section 7.1(a), and subject
to the provisions of this Article 7 relevant to the Transfer (including, without
limitation, Sections 7.2 and 7.3, if applicable), Units may be Transferred as
follows (each a “Permitted Transfer”): (i) any Member may Transfer Units held by
it to an Affiliate or to the Company; (ii)  any TRP Party may Transfer any or
all of the Units then held by it in one transaction or a series of transactions
at such price, and on such other terms and conditions as it may determine to be
appropriate; (iii) any Member that is a natural person may Transfer any of the
Units then held by such Member to such Member’s lineal descendants, such
Member’s parents, spouse, siblings, and lineal descendants thereof, and any
family limited partnership, limited liability company, trust or other fiduciary
or other entity either controlled by or solely for the benefit of (A) such
Member, (B) such Member’s lineal descendants, or (C) such Member’s parents,
spouse, siblings, or lineal descendants of any thereof; or to an organization
qualified under Section 501(C)(3) of the Code; (iv) any Member may Transfer
Units in compliance with Section 7.2; and (v)  any Member may Transfer Units in
a transaction approved by all members of the Board of Managers or in a
transaction effected pursuant to Section 7.3.

 

18

--------------------------------------------------------------------------------


 

7.2                               Right of First Offer.  If at any time during
the term of this Agreement any Member (an “Offering Member”) proposes to offer
to Transfer any Units to any Person (other than pursuant to a Permitted Transfer
described in clause (i) or (iii) of Section 7.1(b)), then prior to effecting
such Transfer:

 

(a)                                 Such Offering Member shall give the Company
and the other Members (the “Other Members”) written notice of the Offering
Member’s intention, specifying the number of Units proposed to be Transferred
(the “ROFO Units”), the proposed price therefor (the “Transfer Price”), and the
other material terms upon which such Transfer is proposed to be made, including
such other terms and information as the Company or the Other Members may
reasonably request (collectively, the “Transfer Notice”).

 

(b)                                 The Company shall have the right,
exercisable by written notice given to such Offering Member and the Other
Members within ten (10) business days after delivery of the Transfer Notice, to
purchase all (but not less than all) of the ROFO Units at the Transfer Price. 
If the Company does not exercise its option, each of the Other Members shall
have the option, exercisable by written notice given by such Other Members to
the Offering Member within ten (10) days following the expiration of the
Company’s option, to purchase such Other Member’s pro rata share of the ROFO
Units.   For this purpose, an Other Member’s pro rata share equals the product
of (x) the number of ROFO Units multiplied by (y) a fraction, the numerator of
which is the number of issued and outstanding Units then owned by such Other
Member plus, in the case of M-B Holdings, the number of Units into which the
Convertible Note is convertible, and the denominator of which is the total
number of Units then issued and outstanding and held by all Other Members (plus
the number of Units into which the Convertible Note is convertible if M-B
Holdings is an Other Member).  If one or more Other Members exercise their
rights of first offer pursuant to this Section 7.2 and, after the expiration of
the ten (10) business day period during which the Other Members may so exercise
their rights, no exercise was made with respect to a portion of the ROFO Units
to be Transferred by the Offering Member (collectively, the “Reoffered ROFO
Units”), such Reoffered ROFO Units shall be re-offered by the Offering Member to
the exercising Other Members by written notice thereof.  Each such exercising
Other Member shall have an additional ten (10) business days following the
receipt of such notice to notify the Offering Member in writing of his, her or
its intent to purchase any Reoffered ROFO Units and shall be entitled to
purchase his, her or its pro rata share of such Reoffered ROFO Units (determined
under the principles set forth above in this Section 7.2(b) applied to the
exercising Other Members), or otherwise in such proportions as the exercising
Other Members mutually agree.  The procedure set forth above shall continue
until rights to purchase all (but not less than all) of the Offering Member’s
ROFO Units have been exercised by the Company and/or Other Members in a timely
manner.  If all ROFO Units identified in the Transfer Notice are not purchased
by the Company and/or the Other Members, then the Offering Member shall have no
obligation to sell any of the ROFO Units to the Company and/or the Other Members
and shall have the option, exercisable by written notice to the Company and all
other Members, to (i) rescind its offer to Transfer the ROFO Units and retain
all of the ROFO Units, or (ii) Transfer the ROFO Units pursuant to
Section 7.2(d) below.

 

(c)                                  If the Company or the Other Member(s) (each
an “Optionee”) exercises a right of first offer hereunder, a single closing for
the purchase of the ROFO Units (including any Reoffered ROFO Units) with respect
to which such right(s) were exercised shall take place

 

19

--------------------------------------------------------------------------------


 

within thirty (30) business days after the expiration of all applicable notice
periods, which period of time shall be extended if necessary to comply with
applicable securities laws, other federal law applicable to such transaction or
similar state or local laws.  The exercise of an Optionee’s right of first offer
under this Section 7.2 shall legally obligate such Optionee and the Offering
Member to consummate the purchase of the ROFO Units (including any Reoffered
ROFO Units) contemplated thereby, and each such Optionee and the Offering Member
shall use all reasonable efforts to secure any approvals required in connection
with such purchase and to consummate such transaction.

 

(d)                                 If none of the Company or any of the Other
Members exercises its respective rights of first offer under this Section 7.2
within the time allowed under this Agreement for such exercise, or fails to
purchase the entire ROFO Units (including any Reoffered ROFO Units) pursuant to
any such exercise or exercises in accordance with this Section, the Offering
Member, subject to Section 7.3 (if applicable), shall be free, during the period
of the later of (i) one hundred eighty (180) days following the expiration of
such time for exercise or such failure to purchase pursuant to any exercise,
whichever occurs later and (ii) the Offering Member’s compliance with
Section 7.3 (if applicable) to sell the ROFO Units (including any Reoffered ROFO
Units) (or such remaining ROFO Units, as the case may be) specified in such
Transfer Notice to any Person at a price that is not less than an amount equal
to ninety percent (90%) of the Transfer Price set forth in such Transfer Notice
and on other terms which, in the aggregate, are not materially more favorable to
such Offering Member than the terms specified in such Transfer Notice, and any
proposed Transfer during such period that involves a Transfer Price lower than
ninety percent (90%) of the Transfer Price set forth in such Transfer Notice on
terms, which in the aggregate, are materially more favorable to such Offering
Member than the terms specified in such Transfer Notice, then the Offering
Member shall be required to reoffer the ROFO Units to the Company and the Other
Members at the lower Transfer Price and on the more favorable terms, in
accordance with this Article 7.  Thereafter, any proposed Transfer by such
Offering Member shall be subject to Section 7.1 and require a new Transfer
Notice.

 

(e)                                  The purchase price for Units purchased
under this Section 7.2 by either the Company or the Other Members shall be the
Transfer Price.  The purchase and sale shall otherwise be on the applicable
terms and conditions set forth in the Transfer Notice.  The full amount of the
purchase price for Units purchased pursuant to this Section 7.2 shall be paid in
full in cash at the closing described in Section 7.2(c) hereof; provided that,
if the Transfer Notice provided for payment for any of the ROFO Units, in whole
or in part, by means of any consideration other than cash, the Company or the
Other Members, as the case may be, may purchase the Units for such
consideration, or for its cash equivalent.  A competent independent appraiser
mutually selected by the Company (if applicable), the exercising Other Members
(if applicable), and the Offering Member shall fix the cash equivalent of such
consideration.  In the event that the Company (if applicable), the exercising
Other Members (if applicable), and the Offering Member cannot select a mutually
acceptable appraiser, each shall select a competent, independent appraiser,
which appraisers shall then select a third or fourth, as the case may be,
competent, independent appraiser, whose determination as to value shall be
conclusive and binding on the parties.  Costs of such appraisals shall be borne
50% by the Offering Member and 50% by the Company, if the Company is purchasing
the Units, or the exercising Other Members

 

20

--------------------------------------------------------------------------------


 

(on a pro rata basis based upon the number of Units being purchased by each of
the exercising Other Members).

 

7.3                               Tag-Along Rights.

 

(a)                                 Subject to first complying with Section 7.2,
if at any time any Member proposes to sell to any Person (the “Buyer”) for
value, in one or a series of transactions, other than pursuant to a Permitted
Transfer under Section 7.1(b)(i) or (iii), all or any portion of the aggregate
Units then owned by such Member (the Party proposing to sell its Units pursuant
to this Section 7.3 is hereinafter referred to as the “Transferor Member(s)”),
then each of the other Members shall have the right (“Tag-Along Right”) to cause
the Transferor Member(s) to condition its sale to the Buyer of any Units owned
by it on the purchase by the Buyer, at the same price and on the same terms and
conditions as are applicable to the Units being sold by the Transferor
Member(s), of that number of Units owned by such other Member as shall be
determined by multiplying X and Y, where:

 

X = the total number of Units proposed to be sold by the Transferor Member(s),
and

 

Y = a fraction, the numerator of which is the number of Units owned by such
other Member plus, in the case of M-B Holdings, the number of Units into which
the Convertible Note is convertible, and the denominator of which is the number
of Units owned by all other Members (other than the Transferor Member(s)) who
wish to participate in the sale of Units pursuant to this Section 7.3 (plus the
number of Units into which the Convertible Note is convertible if M-B Holdings
wishes to participate) plus the aggregate number of Units owned by Transferor
Member(s).

 

(b)                                 In connection with a sale under this
Section 7.3, the Transferor Member shall deliver a written notice to each other
Member (i) setting forth the terms of any proposed sales to which this
Section 7.3 applies, (ii) offering such other Member the Tag-Along Right, and
(iii) specifying the number of Units to which such other Member shall have the
right to sell to the Buyer pursuant to this Section 7.3, together with such
other documents required to be executed by such other Member with respect to
such sale.  Any other Member who desires to exercise its Tag-Along Right shall
notify the Transferor Member in writing before the thirty (30) day period
commencing on the date of the Transferor Member’s notice, and shall deliver to
the Transferor Member within such thirty (30) day period all documents
previously furnished to such other Member for execution in connection with the
sale of its Units.  Delivery by such other Member of such notice and such other
documents shall constitute an irrevocable exercise by the other Member of its
Tag-Along Right with respect to the sale in question.

 

(c)                                  The Transferor Member may, within 180 days
from the date of the Transferor Member’s notice referred to in
Section 7.3(b) consummate any sale and, promptly after such consummation, shall
notify each other Member to that effect and shall furnish evidence of such sale
and of the terms thereof as the other Members may reasonably request.  No

 

21

--------------------------------------------------------------------------------


 

later than the fifth business day following such sale, the Transferor Member
shall cause to be remitted (subject to any holdbacks or escrows in connection
with such sale and net of such other Member’s pro rata portion of all costs and
expenses incurred in connection therewith) to each other Member who exercised
its Tag-Along Right the proceeds of such sale attributable to the sale of such
other Member’s Units.  If any such sale is not consummated within such 180 day
period, the Transferor Member may not consummate a sale pursuant to this
Section 7.3 unless it again provides the Tag-Along Rights contemplated above to
each other Member and shall return to each other Member all documents that such
other Member previously delivered in connection with such sale.

 

(d)                                 Notwithstanding anything in this Section 7.3
to the contrary, there shall be no liability on the part of the Transferor
Member or any of its Affiliates to any Member if any sale of Units pursuant to
this Section 7.3 is not consummated for whatever reason.  It is understood that
the Transferor Member, in its sole discretion, shall determine whether to effect
a sale of Units to any Person pursuant to this Section 7.3.

 

(e)                                  The rights granted under this Section 7.3
shall not apply to (i) Transfers among or between TRP Parties, or (ii) any
transaction or series of transactions involving the Transfer by TRP Parties to
another Member or Members.

 

7.4                               Take-Along Rights.

 

(a)                                 Notwithstanding Section 7.1, if at any time,
the TRP Parties desire to effect a sale of the entire Company to an unrelated
Person or entity in one transaction or a series of similar transactions (a “Sale
Transaction”), the TRP Parties may, in their sole discretion, require each other
Member to sell all (but not less than all) of the Units then held by it to such
purchaser in accordance with this Section 7.4 provided that such other Members
shall only be required to sell its Units at the same price per Unit and upon
substantially the same terms as the TRP Parties.

 

(b)                                 If the TRP Parties elect to exercise their
take-along rights in connection with a Sale Transaction, they shall deliver a
notice to each other Member and to the Company, setting forth the terms of the
Sale Transaction (including the proposed closing date for its consummation,
which shall not be fewer than 30 days after the date of such notice) and all
documents required to be executed by each other Member to consummate the Sale
Transaction.  Each other Member shall deliver to the TRP Parties, at least seven
days before the proposed closing date, all documents previously furnished to
such other Member for execution in connection with the Sale Transaction.  If any
other Member fails to deliver these documents and the transaction is
subsequently consummated, the Company shall cause its books and records to show
that the Units represented by the defaulting Member are bound by the provisions
of this section and that Units held by it shall be Transferred only to the third
party who purchased the Units in the Sale Transaction.

 

(c)                                  Any TRP Party may, within 180 days from the
date of its notice referred to above, consummate any Sale Transaction and,
promptly after such consummation, shall notify the Company and each other Member
to that effect and furnish such evidence of the sale and of the terms thereof as
any other Member may reasonably request.  The TRP Parties shall also

 

22

--------------------------------------------------------------------------------


 

cause to be remitted to each other Member that has complied with its obligations
hereunder the proceeds of the sale attributable to the sale of such Member’s
Units not later than the third business day following the sale (subject to any
agreed holdbacks or escrows in connection with such sale, and net of such
Member’s pro rata portion of all costs and expenses incurred in connection
therewith).  If a Sale Transaction is not consummated within such one hundred
eighty (180) day period, the TRP Parties may not thereafter consummate the
proposed Sale Transaction without again complying with this Section 7.4 and
shall return to each other Member all documents previously delivered to the TRP
Parties in connection with the Sale Transaction.

 

(d)                                 Notwithstanding anything in this Section 7.4
to the contrary, there shall be no liability on the part of any TRP Party to any
Member if any sale of Units pursuant to this Section 7.4 is not consummated for
whatever reason, it is understood that the TRP Parties, in its sole discretion,
shall determine whether to effect a sale of Units to any person pursuant to this
Section 7.4.

 

(e)                                  The rights granted to the TRP Parties under
this Section 7.4 shall not apply to Transfers among or between TRP Parties.

 

7.5                               Cooperation.  The Company and the Members
(other than the TRP Parties) shall use their respective commercially reasonable
efforts to aid the TRP Parties in the consummation of any Sale Transaction
pursuant to Section 7.4.  Any Member participating in a sale of Units pursuant
to Section 7.3 or Section 7.4 shall cooperate in consummating the sale of Units
as contemplated hereby and shall take all actions necessary, proper or advisable
in connection therewith as are reasonably requested by the TRP Parties,
including casting its vote or providing its written consent in favor thereof if
required by applicable law or requested by the TRP Parties.  As part of such
cooperation in any sale of Units pursuant to Section 7.3 or Section 7.4, each
such Member shall execute and deliver a purchase agreement pursuant to which
each Member will severally (but not jointly) make representations and warranties
relating to its ownership of and title to the Units being sold and other
customary fundamental matters; provided that such Member shall have provided
indemnification on a pro rata basis in respect of such representations or
warranties of the Company and as to the business; provided further that the sole
source for payment of any such indemnity by such Member (whether such indemnity
is payable to the purchaser, the sellers’ representative or otherwise) will be
funds from the net proceeds otherwise distributed to such Member; and provided
further, that no such Member will be required to execute a letter or transmittal
or similar document that provides for additional representations and warranties
or more extensive indemnification.  All Members will bear their respective share
of the costs and expenses of any actual or proposed Sale Transaction to the
extent such costs are incurred for the benefit of all Members and not otherwise
paid by the Company or the acquiring party.  Costs incurred by Members for their
own behalf will not be considered costs of the Sale Transaction; provided, that
in any event, the Company will pay the reasonable attorneys’ fees of one counsel
chosen by the Members to represent their interests.  In connection with any Sale
Transaction, each Member will execute and deliver a contribution agreement among
the Members apportioning (on a pro rata basis) their indemnity and reimbursement
obligations on customary terms and conditions, and subject to the limitations on
these obligations set forth above.  In any Sale Transaction, one of the TRP
Parties shall be designated the sellers’ representative on customary terms and
conditions (but subject to the

 

23

--------------------------------------------------------------------------------


 

limitations set forth in this Section 7.5) and with customary indemnifications
against liabilities, other than liabilities arising from actions taken or not
taken in bad faith.

 

7.6                               Obligations Upon Transfer.  No Transfer of any
Units shall relieve the transferor from any of its obligations to the Company
under this Agreement except to the extent that such obligations are assumed by
the transferee in a legally valid and binding agreement and such transferee has
complied with all provisions of this Section 7.6.  All Transfers shall be by
instrument in form and substance satisfactory to the Board and shall include
(a) an executed counterpart of this Agreement accepting and adopting all of the
terms and provisions of this Agreement, as the same may have been amended,
(b) appropriate representations of the transferee, including a representation by
the transferee that such Transfer was made in accordance with all applicable
laws and regulations covering such other matters as the board may reasonably
require and (c) all such other agreements and instruments of assignment and
assumption as the Board may reasonably deem to be necessary or desirable to
effectuate such Transfer.  The transferee shall be admitted as a substitute
Member (a “Substitute Member”) when the conditions set forth in this
Section 7.6(c) have been satisfied, and the Company shall list Substitute
Members as Members on Annex A.  Any Transfer in violation of this Agreement
shall be null and void and shall not operate to vest any rights in any
transferee.  In any case of an attempted Transfer not permitted hereby, the
parties attempting to engage in such Transfer shall indemnify and hold harmless
(and hereby agree to indemnify and hold harmless) the Company and the other
Members from all costs, liabilities, and damages that any of such indemnified
Persons may incur (including, without limitation, incremental tax liability and
reasonable attorneys’ fees and expenses) as a result of such attempted Transfer
and efforts to enforce the indemnity granted hereby.

 

7.7                               Expenses.  All expenses of the Company and of
the Members occasioned by a Transfer of a Member’s Units permitted under
Section 7.1 shall be borne by the Member effecting such Transfer.

 

7.8                               No Appraisal Rights.  No Member shall be
entitled to any appraisal rights with respect to such Member’s Units, whether
individually or as part of any class or group of Members, in the event of a
merger, consolidation or other transaction involving the Company or its
securities unless such rights are expressly provided by the agreement of merger,
agreement of consolidation or other document effectuating such transaction. 
Notwithstanding the foregoing, in the event that any TRP Party desires to sell
the Company to any TRP Party or to any Affiliate of a TRP Party, the Company
shall first obtain a fairness opinion from an independent, nationally recognized
investment banking firm to ensure that the purchase price to be payable reflects
the market value of the Company.

 

7.9                               Allocations with Respect to Assignor’s
Interest.  Upon the Transfer pursuant to this section of all or any part of a
Member’s Units, each item of Profits and Losses allocable to such Units shall be
prorated (as to the transferred Units) between the transferor and transferee on
the basis of the number of days in the taxable year of the Company preceding
(and including) and succeeding, respectively, the date as of which the
assignment or other instrument evidencing the Transfer is executed, or, in the
case of a Transfer occurring by operation of law upon the death of a Member, the
date of death, except that Profits and Losses from the sale or other

 

24

--------------------------------------------------------------------------------


 

taxable disposition of a Company capital asset shall be allocated to the Persons
who were Members at the time such gain or loss was recognized by the Company.

 

ARTICLE 8
RIGHTS TO PURCHASE

 

8.1                               Rights To Purchase.  The Company and each
Member shall have the rights set forth below to purchase all, but not less than
all, of the Units held by any Member (which for the purposes of this Article 8
shall include any Units acquired by the Member or his or her personal
representative before the closing of a purchase of Units by the Company or the
other Members and after the date of the event giving rise to the rights to
purchase) in accordance with the provisions of this Article 8.

 

(a)                                 If Units owned by any Member become subject
to Transfer by reason of (i) bankruptcy or insolvency proceedings, whether
voluntary or involuntary, (ii) attachment or garnishment, (iii) divorce, or
(iv) distraint, levy, execution or other involuntary transfer (other than in
accordance with the laws of descent and distribution), then such Member or his
or her personal representative shall give the Company written notice thereof
promptly upon the occurrence of such event, stating the terms of such proposed
Transfer, the identity of the proposed transferee, the price or consideration,
if any, for which the Units are proposed to be transferred, and the number of
Units and type and number of other interest to be Transferred.  Upon receipt of
such notice, or, failing such receipt, when the Company otherwise obtains actual
knowledge of such Transfer, the Company and each other Member shall have the
right (but not the obligation) to purchase from the Member, his or her personal
representative, and the transferee (as appropriate), and, upon exercise of this
option, the Member, his or her personal representative, and the transferee (as
appropriate) shall be obligated to sell, all of the Units owned by such Persons
and acquired from the Member immediately prior to the occurrence of such event
(or subsequently acquired as provided above), as shall be specified in the
notice of exercise, for a purchase price equal to the fair market value of such
Units, as determined in accordance with Section 8.2, and upon such other terms
as are set forth in this Article 8.  Notwithstanding the foregoing, at the
request of the transferor and upon approval of the Board, the Company may
purchase only those Units proposed to be Transferred in the case of an event
occurring under clause (ii), (iii), or (iv).

 

(b)                                 If any Units held by a Member or his or her
personal representative are Transferred by operation of law (e.g., in the event
of the bankruptcy or death of a Member or the attachment or garnishment of
Units), the transferee shall receive such Units subject to the provisions of
this Agreement, including, but not limited to, the rights granted to the Company
and the other Members to acquire such Units.

 

8.2                               Fair Market Value.  Fair market value for
purposes of this Article 8 shall be based on the fair market value of all
outstanding Units (and without any discount for the lack of liquidity for such
Units or the minority nature of their interest in the Company).  Fair market
value shall initially be determined in good faith by the Board and communicated
to the Members, after consultation with the affected Member during which such
Member shall have the right to provide information to the Board, and the Board
shall provide to such Member copies of all valuations obtained by the Board. 
Following such determination, if the Member whose Units are

 

25

--------------------------------------------------------------------------------


 

purchasable for fair market value believes that the value determined by the
Board is less than the actual fair market value of the Units, such Member may
request a valuation by an appraiser or investment banker reasonably acceptable
to both such Member and the Board.  If the fair market value as determined by
that appraiser or investment banker (applying the definition set forth above)
equals or exceed 105% of the fair market value as determined by the Board, such
determination shall be final and binding on the parties as the fair market value
for the Units; in all other cases the determination by the Board shall control. 
Any request for such an evaluation must be made within 10 days after notice of
the Board’s determination of fair market value has been delivered to the selling
Member, and any valuation shall be made within 30 days of the date on which it
is requested, promptly communicated to the Company and to all Members. Within 10
business days after the completion of any such valuation requested, the Company
and any Member shall have the right to revoke any exercise of its right to
purchase such Units (if made previously) by delivering written notice of
revocation to the selling Member and all other Members and the Company.  The
fees and expenses of any valuation requested pursuant to the preceding section
shall be paid by the selling Member requesting it, unless the appraisal
indicates that the fair market value of the Units is greater than 120% of the
initial fair market value established by the Board, in which case the Company
shall pay the cost of the appraisal.

 

8.3                               Exercise; Timing.  The purchase option arising
pursuant to Section 8.1(a) above must be exercised by the Company by giving
written notice to the affected Member within 180 days after the right to
purchase has accrued under Section 8.1(a).  The Company shall immediately notify
each Member when it has become aware that any right to purchase Units has arisen
pursuant to Section 8.1(a) and shall keep the other Members apprised of any
decision that it may make to exercise or not exercise its right to purchase
Units.  If the Company does not exercise its right to purchase all Units that it
is entitled to purchase pursuant to Section 8.1(a), the Members shall have the
right to purchase any such Units not purchased by the Company in a manner and
proportion calculated consistently with Section 4.2.

 

8.4                               Closing; Consideration To Be Paid.

 

(a)                                 The closing of any sale pursuant to this
Article 8 shall be held as promptly as practicable (but in any event within 60
days) after the applicable preconditions to such Transfer have been satisfied,
at the Company’s principal offices at 10:00 a.m. local time, or at such other
time and place as may be reasonably acceptable to the Company.  At the closing
of any sale pursuant to this Article 8, the selling Member shall deliver all
documents necessary to effect such Transfer.  In consideration therefor, the
Company shall pay the purchase price.

 

(b)                                 The Company may pay the purchase price for
the Units pursuant to this Article 8, in the sole discretion of the Board, in
cash or through a promissory note with a maturity date of three (3) years from
the date of issuance bearing interest at a rate equal to the prime rate (as
quoted by The Wall Street Journal on the Closing Date), calculated from the
Closing Date to the date such payment is made.  The note will be subordinated to
all amounts payable by the Company to its principal lender on terms and
conditions acceptable to that lender.

 

(c)                                  If at the closing the selling Member has
any outstanding monetary obligation to the Company, any of its subsidiaries or
to another purchaser, the Company and any such purchaser shall have the right to
set-off any such obligations against the purchase price to

 

26

--------------------------------------------------------------------------------


 

be paid to the seller by it, and that purchase price shall be reduced
accordingly.  The calculation of such setoff and the identification and amount
of the obligation shall be given to the seller in a notice not less than five
days before such closing.

 

ARTICLE 9
DISTRIBUTIONS

 

9.1                               Distributions of Tax Distribution Amount. 
Except with respect to the year in which the Company is liquidated in accordance
with Section 11.2, the Company shall distribute to each Member with respect to
each year an amount of Operating Cash Flow, to the extent available, equal to
such Member’s Tax Distribution Amount for such year.  Such distributions shall
be made on a quarterly or other basis in a manner reasonably determined by the
Board to enable the Members to satisfy both estimated and final tax payment
requirements with respect to the applicable year.  If the aggregate, cumulative
Tax Distribution Amount distributed to a Member pursuant to this Section 9.1 is
greater than or less than the amount that such Member would have received if the
aggregate, cumulative amount of such distributions to all Members had been made
based upon each Member’s Capital Percentage, then such excess or deficiency
shall be referred to as such Member’s “Tax Distribution Excess” or “Tax
Distribution Deficiency.”

 

For the sake of clarity, each Member’s accumulated Tax Distribution Excess or
Deficiency shall be calculated as the net deficiency or excess to the date of
determination taking into account all Tax Distribution Deficiencies and Tax
Distribution Excesses to that date for such Member, and each Tax Distribution
Excess or Deficiency shall be increased each year by an interest factor that
equals the amount of interest that would accrue on such amount if it were a
Federal income tax deficiency.

 

9.2                               Other Distributions.  Except as otherwise
provided in this Article 9 or Section 11.3, Operating Cash Flow and Capital
Transaction Proceeds shall be distributed to the Members in the following
manner:

 

(a)                                 first, to the Members with Tax Distribution
Deficiencies in proportion to such Tax Distribution Deficiencies until all of
those deficiencies have been eliminated and such Members have also received
aggregate additional distributions under this Section 9.2(a) equal to the
aggregate Tax Distribution Excesses;

 

(b)                                 second, to each Member in proportion to
their Capital Percentages until each Member has received an aggregate,
cumulative amount pursuant to this Section 9.2(b) that, taken together with any
aggregate, cumulative amount distributed to such Member pursuant to
Section 9.2(a), equals (i) in the case of a Member that had a Tax Distribution
Excess as a result of the distributions made under Section 9.1, an amount equal
to such Member’s Capital Contribution minus such Tax Distribution Excess,
(ii) in the case of a Member that had a Tax Distribution Deficiency as a result
of the distributions made under Section 9.1, an amount equal to such Member’s
Capital Contribution plus such Tax Distribution Deficiency, and (iii) in the
case of a Member that had no Tax Distribution Excess or Tax Distribution
Deficiency as a result of the distributions made under Section 9.1, an amount
equal to such Member’s Capital Contribution; and

 

27

--------------------------------------------------------------------------------


 

(c)                                  third, to each Member in proportion to
their Capital Percentages.

 

The timing of all distributions other than Tax Distribution Amounts shall be in
the discretion of the Board; provided, however, that notwithstanding the
foregoing or anything contained in this Agreement to the contrary, for so long
as the Convertible Note is outstanding, the Company shall not make any
distributions other than Tax Distribution Amounts without the written consent of
M-B Holdings (which consent M-B Holdings may withhold in its sole and absolute
discretion).

 

9.3                               Conversion to Corporation in Connection with
IPO.

 

(a)                                 In connection with an initial public
offering (an “IPO”) of equity interests in the Company (which, for the purposes
of this Section 9.3, shall be deemed to include any successor to the Company’s
business), the Board shall have the discretion to convert the Company into a
corporation in such fashion as the Board considers appropriate, provided that
(i) the transaction will be treated as an exchange under Code Section 351, which
is nontaxable to the Members (except as otherwise provided under Code
Section 357) or otherwise will not generate any material tax liabilities for any
Member, and (ii) the Company shall use commercially reasonable efforts to
structure such conversion in a manner that permits the Company’s stockholders to
include their holding periods (for purposes of Rule 144 under the Securities Act
of 1933) in respect of interests in the Company in calculating their respective
holding periods in respect of shares of common stock received in the
transaction.  Notwithstanding the foregoing, the Company shall not be required
to structure a transaction in the manner contemplated hereby if the Board
determines in good faith that it would not be permissible under applicable
securities laws, detrimental to the Company and its Members or unduly burdensome
or expensive, or reasonably likely to delay significantly the IPO.  In the event
of such a conversion of the Company into a corporation, all interests of the
Members in the Company shall be converted into shares of common stock of such
corporation, with each Member receiving the amount of shares that corresponds to
such Member’s positive Capital Account balance after such Capital Accounts have
been adjusted to reflect the Gross Asset Value of such shares of common stock
(on the assumption that such Gross Asset Value equals the offering price under
the IPO).

 

(b)                                 In the event of an IPO, the Company and its
stockholders shall in good faith negotiate and, prior to such IPO (if
practicable), enter into a registration rights agreement containing provisions
customary in such agreements, including provisions related to the
representations of the parties, permitted cutbacks (based on pro rata ownership
of the series and class of the Company’s Equity Securities being sold pursuant
to such offering) and exclusions of certain registration statements from such
registration rights, and indemnity, standstill and blackout provisions.  In
addition to such customary provisions, such registration rights agreement shall
provide that (i) the Company’s stockholders shall collectively be entitled on
not more than one occasion to require the Company to register their Equity
Securities on certain registration statements filed under Securities Act of 1933
with respect to the sale of Equity Securities for an aggregate offering price of
at least $50 million, and (ii) “piggyback” registration rights.  The Company’s
stockholders shall be entitled to participate in an IPO only if, and to the
extent that (based upon pro rata ownership of the series and class of the
Company’s Equity Securities being sold pursuant to such offering), the TRP
Parties participate in the IPO.  Notwithstanding the foregoing, in the event of
the IPO, no Company stockholder shall sell or otherwise transfer or

 

28

--------------------------------------------------------------------------------


 

dispose of any Company securities held by stockholder (other than those included
in the registration relating to such offering) for a period specified by the
representative of the underwriters of the common stock being sold in such
offering, which period shall not exceed 180 days (or, in the case of any
stockholder who is not an officer or director, such shorter period as may be
applicable to any TRP Party) following the effective date of the registration
statement of the Company filed under the Securities Act of 1933, as amended,
relating to such offering.

 

9.4                               Limitation on Distributions.  Notwithstanding
any provision to the contrary contained in this Agreement, the Company shall not
make a distribution to any Member on account of its membership interest in the
Company if such distribution would violate Section 18-607 of the Delaware Act or
other applicable law or cause a default or event of default under any
indebtedness for borrowed money.

 

ARTICLE 10
BOOKS AND RECORDS

 

10.1                        Books, Records and Financial Statements.  At all
times during the continuance of the Company, the Company shall maintain, at its
principal place of business, separate books of account for the Company that
shall show a true and accurate record of all costs and expenses incurred, all
charges made, all credits made and received and all income derived in connection
with the operation of the Company’s business in accordance with United States
generally accepted accounting principles consistently applied, and, to the
extent inconsistent therewith, in accordance with this Agreement.  Such books of
account, together with a certified copy of this Agreement and of the
Certificate, shall at all times be maintained at the principal place of business
of the Company.

 

10.2                        Accounting Method.  For both financial and tax
reporting purposes, the books and records of the Company shall be kept on the
accrual method of accounting applied in a consistent manner and shall reflect
all Company transactions and be appropriate and adequate for the Company’s
business.

 

10.3                        Information Rights.

 

(a)                                 Periodic Reporting.  The Company shall
furnish the following reports to each Member:

 

(i)                                     Within 120 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
subsidiaries, as at the end of such fiscal year, and consolidated statements of
income and cash flows of the Company and its subsidiaries for such year, in each
case, prepared in accordance with generally accepted accounting principles
consistently applied and setting forth in comparative form the figures for the
previous fiscal year, all in reasonable detail and audited by independent public
accountants of recognized standing selected by the Company.

 

(ii)                                  Within 45 days after the end of each
fiscal year of the Company, an unaudited consolidated balance sheet of the
Company and its subsidiaries, for such year, and consolidated statements of
income and cash flows of the Company and its subsidiaries for such

 

29

--------------------------------------------------------------------------------


 

year, in each case, prepared in accordance with generally accepted accounting
principles consistently applied.

 

(iii)                               Within 30 days after the end of the first,
second, and third quarterly accounting periods in each fiscal year of the
Company, an unaudited consolidated balance sheet of the Company and its
subsidiaries, as of the end of each such quarterly period, and consolidated
statements of income and cash flows of the Company and its subsidiaries for such
period and for the current fiscal year to date, in each case, prepared in
accordance with generally accepted accounting principles consistently applied
and setting forth in comparative form the figures for the corresponding periods
of the previous fiscal year, subject to changes resulting from normal year-end
audit adjustments.

 

(b)                                 Board Meeting Information.  Promptly after
the occurrence of any meeting of the Board or any committee thereof or any
written consent in lieu of any such meeting, the Company shall report to each
Member holding more than 5% of the outstanding Units that requests such report
with respect to any material actions by the Board or such committee at such
meeting or by such consent.

 

(c)                                  Information Rights Under Law.  The
provisions of Sections 10.3(a) and (b) shall not limit any other rights which
any Member may have under applicable law with respect to the books and records
of the Company and its subsidiaries, or to inspect their respective properties
or discuss with their officers, directors or agents their affairs, finances and
accounts.

 

10.4                        Financial Accounts.  The Company shall establish and
maintain one or more separate bank and investment accounts with financial
institutions and firms that the Board determines.  The Company’s funds shall not
be commingled with the funds of any Member; provided, however, that Company
funds may be invested in a manner which is the same as or similar to the
Members’ investment of their own funds or investments by their Affiliates.

 

ARTICLE 11
DISSOLUTION, LIQUIDATION AND TERMINATION

 

11.1                        Dissolution.

 

(a)                                 The Company shall dissolve and its affairs
shall be wound up on the first to occur of the following:

 

(i)                                     entry of a decree of judicial
dissolution of the Company under Section 18-802 of the Delaware Act; or

 

(ii)                                  the consummation of any sale, lease,
exchange or other transfer in one transaction or a series of related
transactions of all or substantially all of the Company’s assets.

 

(b)                                 The death, dissolution, retirement,
resignation, expulsion or bankruptcy of a Member or the occurrence of any other
event that terminates the continued membership of a Member shall not cause a
dissolution of the Company.

 

30

--------------------------------------------------------------------------------


 

11.2                        Liquidation and Termination.

 

(a)                                 On dissolution of the Company, the Members
shall appoint one or more Persons (which may be a Member) as liquidator (the
“Liquidator”).  The Liquidator shall proceed diligently to wind up the affairs
of the Company and make final distributions as provided herein and in the
Delaware Act.  The costs of liquidation shall be borne as a Company expense. 
Until final distribution, the Liquidator shall continue to operate the Company
properties with all of the power and authority of a duly authorized Manager. 
The steps to be accomplished by the Liquidator are as follows:

 

(i)                                     as promptly as possible after
dissolution and again after final liquidation, the Liquidator shall cause a
proper accounting to be made by a recognized firm of independent certified
public accountants of the Company’s assets, liabilities, and operations through
the last day of the calendar month in which the dissolution occurs or the final
liquidation is completed, as applicable;

 

(ii)                                  the Liquidator shall first pay, satisfy or
discharge from Company funds all of the debts, liabilities and obligations of
the Company to its creditors (including, without limitation, all expenses
incurred in liquidation) or otherwise make adequate provision for payment and
discharge thereof (including, without limitation, the establishment of a cash
escrow fund for contingent liabilities in such amount and for such term as the
Liquidator may reasonably determine), all in accordance with the provisions of
the Delaware Act as may be applicable; and

 

(iii)                               after all of the debts, liabilities and
obligations of the Company to its creditors have been paid, satisfied or
discharged or adequate provision for payment and discharge thereof has been made
as required by paragraph (ii) above, the Liquidator shall pay the Members as
follows:

 

(1)                                 the Liquidator may sell any or all Company
property, including to Members, and any resulting gain or loss from each sale
shall be computed and allocated to the Capital Accounts of the Members;

 

(2)                                 with respect to all Company property that
has not been sold, the Gross Asset Value of that property shall be determined
and the Capital Accounts of the Members shall be adjusted to reflect the manner
in which the unrealized income, gain, loss, and deduction inherent in property
that has not been reflected in the Capital Accounts previously would be
allocated among the Members if there were a taxable disposition of that property
for the fair market value of that property on the date of distribution; and

 

(3)                                 after completion of the steps in
subparagraphs (1) and (2), the remaining assets shall be distributed to the
Members in accordance with Section 9.2 (which, is expected to correspond with
the Members’ Capital Accounts).

 

(b)                                 All distributions in kind to the Members
shall be made subject to the liability of each distributee for costs, expenses,
and liabilities relating to the assets distributed in kind theretofore incurred
or for which the Company has committed prior to the date of termination and
those costs, expenses, and liabilities shall be allocated to the distributees

 

31

--------------------------------------------------------------------------------


 

pursuant to this Section 11.2.  The distribution of cash and/or property to a
Member in accordance with the provisions of this Section 11.2 constitutes a
complete return to the Member of its Capital Contribution and a complete
distribution to the Member of its membership interest in the Company and all of
the Company’s property.

 

(c)                                  Distributions pursuant to this Section 11.2
shall be made no later than such time as is required under Treas. Reg.
Section 1.704-1(b)(2)(ii)(b)(2).

 

11.3                        Deficit Capital Accounts.  Notwithstanding anything
to the contrary contained in this Agreement, and notwithstanding any custom or
rule of law to the contrary, to the extent that a Member has a deficit Capital
Account balance, upon dissolution of the Company such deficit shall not be an
asset of the Company and such Members shall not be obligated to contribute such
amount to the Company to bring the balance of such Member’s Capital Account to
zero.

 

11.4                        Certificate of Cancellation.  On completion of the
distribution of Company assets as provided herein, the Company shall be
terminated, and the Liquidator (or such other Person or Persons as the Delaware
Act may require or permit) shall file a certificate of cancellation with the
office of the Secretary of State of the State of Delaware and take such other
actions as may be necessary to terminate the existence of the Company.

 

ARTICLE 12
TAX MATTERS

 

12.1                        Tax Matters Partner.

 

(a)                                 TRP I is hereby designated as “Tax Matters
Partner” of the Company for purposes of Code Section 6231(a)(7) and shall have
the power to manage and control, on behalf of the Company, any administrative
proceeding at the Company level with the Internal Revenue Service relating to
the determination of any item of Company income, gain, loss, deduction or credit
for federal income tax purposes.  At any time, the Board may remove the Tax
Matters Partner and appoint another Member to act as the Tax Matters Partner.

 

(b)                                 Each Member shall report for federal, state
and local income tax purposes consistently with the relevant Schedules K-1 and
corresponding state or local tax information provided to such Member by the
Company, except to the extent such Member has knowledge that such information is
not correct (in which case, such Member shall have the right to file a Form 8082
with the Internal Revenue Service).  Company tax returns shall be filed, and
Schedules K-1 and other tax information provided to the Members, in accordance
with Section B.8 of Annex B.

 

(c)                                  The Tax Matters Partner shall, within 20
days of the receipt of any notice from the Internal Revenue Service in any
administrative proceeding at the Company level relating to the determination of
any Company item of income, gain, loss, deduction or credit, mail a copy of such
notice to each Member.

 

32

--------------------------------------------------------------------------------


 

ARTICLE 13
LIABILITY, EXCULPATION AND INDEMNIFICATION

 

13.1                        Liability.  Except as otherwise provided by the
Delaware Act, the debts, obligations and liabilities of the Company, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations
and liabilities of the Company, and no Covered Person shall be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of being a Covered Person.

 

13.2                        Exculpation.

 

(a)                                 No Covered Person shall be liable to the
Company or to any other Covered Person for any loss, damage or claim incurred by
reason of any act or omission performed or omitted in good faith by such Covered
Person by or on behalf of the Company and in the reasonable belief that such act
or omission was in or not opposed to the best interests of the Company, except
that a Covered Person shall be liable for any such loss, damage or claim
incurred by reason of such Covered Person’s fraud, gross negligence or willful
misconduct or by reason of such Covered Person’s negligent or willful breach of
this Agreement.

 

(b)                                 A Covered Person shall be fully protected in
relying in good faith upon the records of the Company and upon such information,
opinions, reports or statements presented to the Company by any Person as to
matters the Covered Person reasonably believes are within such other Person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Company, including information, opinions, reports or
statements as to the value and amount of the assets, liabilities, Profits or
Losses or any other facts pertinent to the existence and amount of assets from
which distributions to Members might properly be paid.

 

13.3                        Indemnification.

 

(a)                                 To the fullest extent permitted by
applicable law: (a) the Company shall indemnify each Covered Person for any
loss, damage or claim incurred by such Covered Person by reason of the fact that
he, she or it is a Covered Person, except that no Covered Person shall be
entitled to be indemnified to the extent of any loss, damage or claim incurred
by such Covered Person by reason of the fraud, gross negligence or willful
misconduct of such Covered Person or by reason of such Covered Person’s
negligent or willful breach of this Agreement; provided, however, that such
indemnity shall be provided out of and to the extent of Company assets only, and
no Member shall have any personal liability on account thereof; and (b) each
Covered Person shall indemnify the Company and each other Covered Person for any
loss, damage, or claim incurred by the Company or such indemnified Covered
Person by reason of the fraud, gross negligence or willful misconduct of such
indemnifying Covered Person.

 

(b)                                 The Company, from and after the date of this
Agreement, shall cause the articles of formation and operating agreement
(“Charter Documents”) of ATC and ATC Realty to contain provisions no less
favorable to the Indemnitees with respect to limitation of certain liabilities
of managers, officers, employees and agents and indemnification than were set
forth as of the date of the Merger Agreement in the Charter Documents of the
Members of the Company

 

33

--------------------------------------------------------------------------------


 

Group (as defined in the Merger Agreement) which provisions in each case shall
not be amended, repealed or otherwise modified in a manner that would adversely
affect the rights thereunder of any Indemnitee without the consent of such
Indemnitee (it being expressly agreed that the Indemnitees to whom this
Section 13.3(b) applies shall be third party beneficiaries of this
Section 13.3(b)).

 

13.4                        Expenses.  To the fullest extent permitted by
applicable law, expenses (including reasonable legal fees) incurred by a Covered
Person in defending any claim, demand, action, suit or proceeding (relating to
any matter for which indemnification may be available pursuant to Section 13.3)
shall, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of an undertaking by or on behalf of the Covered Person to repay
such amount if it shall be determined that the Covered Person is not entitled to
be indemnified as authorized in Section 13.3.

 

13.5                        Insurance.  The Company shall purchase and maintain
insurance for the Company to the extent and in such amounts as the Board, in its
sole discretion, shall deem reasonable, on behalf of Covered Persons and such
other Persons as the Managers shall determine, against any liability that may be
asserted against or expenses that may be incurred by any such Person in
connection with the activities of the Company or such indemnities, regardless of
whether the Company would have the power to indemnify such Person against such
liability under the provisions of this Agreement.  The Company may enter into
indemnity contracts with Covered Persons and such other Persons as the Managers
shall determine and adopt written procedures pursuant to which arrangements are
made for the advancement of expenses and the funding of obligations under
Section 13.4 and containing such other procedures regarding indemnification as
are appropriate.

 

ARTICLE 14
ADDITIONAL MEMBERS

 

14.1                        Admission.  Upon authorization and issuance of Units
to a Person who is not a Member and upon satisfaction of such other conditions
may be required by the Board and this Agreement, such Person shall automatically
be admitted as a Member of the Company (each such Person, an “Additional Member”
and collectively, the “Additional Members” (which term does not include Persons
admitted as Substitute Members in accordance with Article 7)).  Each such Person
so admitted as an Additional Member shall execute this Agreement or a
counterpart of this Agreement and the Company shall list such Person as a Member
in Annex A and shall adjust the Capital Percentage of each other Member
accordingly as set forth in Annex A.

 

ARTICLE 15
MISCELLANEOUS

 

15.1                        Notices.  All notices provided for in this Agreement
shall be in writing, duly signed by the party giving such notice, and shall be
delivered or mailed by registered or certified mail, as follows:

 

34

--------------------------------------------------------------------------------


 

(a)                                 if given to the Company, at the address of
its principal place of business set forth in Section 2.5; or

 

(b)                                 if given to any Member, at the address set
forth opposite his, her or its name on Annex A, or at such other address as such
Member may hereafter designate by written notice to the Company.

 

All such notices shall be deemed to have been given when received.

 

15.2                        Headings.  The headings and subheadings in this
Agreement are included for convenience and identification only and are in no way
intended to describe, interpret, define or limit the scope, extent or intent of
this Agreement or any provision hereof.

 

15.3                        Failure to Pursue Remedies.  The failure of any
party to seek redress for violation of, or to insist upon the strict performance
of, any provision of this Agreement shall not prevent a subsequent act, which
would have originally constituted a violation, from having the effect of an
original violation.

 

15.4                        Cumulative Remedies.  The rights and remedies
provided by this Agreement are cumulative and the use of any one right or remedy
by any party shall not preclude or waive its right to use any or all other
remedies.  Such rights and remedies are given in addition to any other rights
the parties may have by law, statute, ordinance or otherwise.

 

15.5                        Assignment; Binding Effect.  This Agreement may not
be assigned, in whole or in part, by any Member.  Any purported assignment in
violation of this Section 15.5 shall be null and void.  This Agreement shall be
binding upon and inure to the benefit of all of the parties and, to the extent
permitted by this Agreement, their successors and assigns.

 

15.6                        Amendment.  Except as otherwise provided in this
Agreement (including, without limitation, Section 13.3(b)), an amendment to this
Agreement shall be adopted and be effective as an amendment hereto if it is in
writing and is approved by a vote or consent of a majority of the outstanding
Units and, for so long as M-B Holdings or Penske owns any Units or the
Convertible Note remains outstanding, M-B Holdings and Penske; provided,
however, that this Agreement may not be amended in a manner that adversely
affects a Member disproportionately to other Members without the consent of the
affected Member.  An amendment to Annex A to reflect the admission of an
Additional Member, a Transfer, an issuance of Equity Securities, or other
transaction affecting the Company’s capitalization, in each case in accordance
with this Agreement, shall not be considered an amendment requiring a vote.

 

15.7                        Severability.  The invalidity or unenforceability of
any particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.

 

15.8                        Counterparts.  This Agreement may be executed in any
number of counterparts with the same effect as if all parties hereto had signed
the same document.  All counterparts shall be construed together and shall
constitute one instrument.

 

35

--------------------------------------------------------------------------------


 

15.9                        Integration.  This Agreement, along with the
subscription agreements relating to the purchase of Units by the Members,
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.

 

15.10                 Governing Law; Consent To Jurisdiction.  This Agreement
and the rights of the parties hereunder shall be interpreted in accordance with
the laws of the State of Delaware, and all rights and remedies shall be governed
by such laws without regard to principles thereof with respect to the conflict
of laws.  Each Member (a) irrevocably submits to the exclusive jurisdiction of
the United States District Court for the Northern District of Texas, for the
purposes of any suit, action or other proceeding arising out of this Agreement
or any transaction contemplated hereby, (b) agrees that service of any process,
summons, notice or document by U.S. certified or registered mail to such
Member’s respective address set forth on Annex A hereto shall be effective
service of process in any action, suit or proceeding in the United States
District Court for the Northern District of Texas, with respect to any matters
to which it has submitted to jurisdiction as set forth above in the immediately
preceding sentence, and (c) irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby brought in United States
District Court for the Northern District of Texas, and hereby irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in such court has been brought in an
inconvenient forum.

 

15.11                 Attorneys, Fees.  Except as otherwise provided herein, in
any action, suit or proceeding brought to enforce the provisions of this
Agreement, the parties shall bear their own costs and expenses (including
attorneys’ fees), except that the party determined by the applicable court of
competent jurisdiction to be the prevailing party in such action, suit or
proceeding shall be entitled to recover its cost and expenses (including
attorneys’ fees).

 

[Signature page follows]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first above stated.

 

 

TRP III (ATC) I, LP

 

 

 

By:

 Transportation Resource Management III, LLC, its General Partner

 

 

 

 

 

 

By:

/s/ James A. Hislop

 

 

Name: James A. Hislop

 

 

Title: Managing Member

 

 

 

 

 

TRP III (ATC) II, LP

 

 

 

By:

 Transportation Resource Management III, LLC, its General Partner

 

 

 

 

 

 

By:

 /s/ James A. Hislop

 

 

Name: James A. Hislop

 

 

Title: Managing Member

 

 

 

 

 

PAG Investments, LLC

 

 

 

 

 

By:

 /s/ David K. Jones

 

 

Name: David K. Jones

 

 

Title: Treasurer

 

 

 

 

 

Miciotto-Bowen Holdings, Inc.

 

 

 

 

 

 

By:

 /s/ John C. Miciotto, Jr.

 

 

Name: John C. Miciotto, Jr.

 

 

Title: Officer

 

[Signature Page No. 1 to ATC Holdco, LLC Limited Liability Company Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Adam Arrington

 

 Adam Arrington

 

 

 

 

 

/s/ Drew Burk

 

 Drew Burk

 

 

 

 

 

/s/ Mark Lamont

 

 Mark Lamont

 

 

 

 

 

/s/ John Pruitt

 

 John Pruitt

 

 

 

 

 

/s/ Chinta Hari

 

 Chinta Hari

 

[Signature Page No. 2 to ATC Holdco, LLC Limited Liability Company Agreement]

 

--------------------------------------------------------------------------------


 

 

Brochick Investment Co., LLC

 

 

 

 

 

 

By:

/s/ George W. Brochick

 

 

Name: George W. Brochick

 

 

Title: Member

 

[Signature Page No. 3 to ATC Holdco, LLC Limited Liability Company Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

CAPITAL CONTRIBUTIONS

BY MEMBERS

 

Name

 

Initial Capital
Contribution

 

Common
Units

 

Capital Percentage

 

TRP III (ATC) I, LP

 

$

22,194,112

 

22,194,112

 

37.3

%

TRP III (ATC) II, LP

 

$

7,805,888

 

7,805,888

 

13.1

%

PAG Investments, LLC

 

$

15,900,000

 

15,900,000

 

27.0

%

Miciotto-Bowen Holdings, Inc.

 

$

11,900,000

*

11,900,000

 

20.0

%

Adam Arrington

 

$

100,000

 

100,000

 

0.17

%

Drew Burk

 

$

200,000

 

200,000

 

0.34

%

Mark Lamont

 

$

250,000

 

250,000

 

0.42

%

John Pruitt

 

$

50,000

 

50,000

 

0.08

%

Chinta Hari

 

$

600,000

 

600,000

 

1.01

%

Brochick Investment Co., LLC

 

$

500,000

 

500,000

 

0.84

%

Total

 

$

59,500,000

 

59,500,000

 

100.0

%

 

--------------------------------------------------------------------------------

*              M-B Holdings is not required to make an initial cash Capital
Contribution to the Company in respect of its Units (i.e., the Rollover Units). 
Rather, pursuant to Section 4.9, it will be deemed to have contributed the
Deemed Contributed Assets to the Company.  The amount shown in this chart is the
agreed fair market value (net of liabilities) of the Deemed Contributed Assets.

 

A-1

--------------------------------------------------------------------------------


 

ANNEX B

FINANCIAL AND TAX MATTERS

 

B.1.         Definitions.  In addition to the terms defined in other provisions
of this Agreement, including without limitation Section 1.1, the following terms
shall have the meanings set forth below:

 

“Adjusted Capital Account Deficit” shall mean with respect to any Member, the
deficit balance, if any, in the Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments
(i) increasing the Capital Account by any amounts that the Member is obligated
to restore or is deemed to be obligated to restore pursuant to Treas. Reg.
Sections 1.704-1(b)(2)(ii)(c), 1.704-2(g)(l) and 1.704-2(i)(5); and
(ii) reducing the Capital Account by the items described in Treas. Reg. Sections
l.704-1(b)(2)(ii)(d)(4), (5) and (6).  The foregoing definition of Adjusted
Capital Account Deficit is intended to comply with the provisions of Treas. Reg.
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

“Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time.

 

“Company Minimum Gain” has the same meaning as “partnership minimum gain” set
forth in Treas. Reg. Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Depreciation” shall mean for each Fiscal Year or other period, an amount equal
to the depreciation, amortization, or other cost recovery deduction allowable
with respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis; except
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Board, and if the Company uses the “remedial allocation method”
under Treas. Reg. Section 1.704-3(d) with respect to any asset, Depreciation for
that asset shall be computed in accordance with Treas. Reg.
Section 1.704-3(d)(2).

 

“Gross Asset Value” with respect to any asset shall mean the asset’s adjusted
basis for federal income tax purposes, except as follows:

 

(1)           The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of the asset, as reasonably
determined by the contributing Member and the Board.

 

(2)           The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values, as determined by the Board, as
of the following times:

 

B-1

--------------------------------------------------------------------------------


 

(i)            the acquisition of an additional interest in the Company by any
new or existing Member in exchange for more than a de minimis contribution of
money, other property or services;

 

(ii)           the distribution by the Company to a Member of more than a de
minimis amount of money or other property as consideration for an interest in
the Company; or

 

(iii)          the liquidation of the Company for federal income tax purposes
within the meaning of Treas. Reg. Section 1.704-1(b)(2)(ii)(g); except that the
adjustments pursuant to clauses (i) and (ii) above shall be made only if the
Board reasonably determine that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company.

 

(3)           The Gross Asset Value of any Company asset distributed to any
Member shall be the gross fair market value of such asset on the date of
distribution.

 

(4)           The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of those assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that the adjustments are taken into account in determining Capital Accounts
pursuant to Treas. Reg. Section 1.704-l(b)(2)(iv)(m) and Section B.2, except
that Gross Asset Values shall not be adjusted pursuant to this paragraph (4) to
the extent the Board determines that an adjustment pursuant to paragraph (2) is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this paragraph (4).

 

(5)           If the Gross Asset Value of an asset has been determined pursuant
to paragraphs (1), (2), or (4), that Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to that asset for
purposes of computing Profits and Losses.

 

Notwithstanding the foregoing provisions of this definition, the initial Gross
Asset Value of the ATC Assets and the ATC Realty Assets shall be the Agreed
Value of the ATC Assets and the Agreed Value of the ATC Realty Assets,
respectively.

 

“Member Nonrecourse Debt” has the same meaning as “partner nonrecourse debt” set
forth in Treas. Reg. Sections 1.704-2(b)(4) and 1.704-2(i).

 

“Member Nonrecourse Debt Minimum Gain” shall have the same meaning as “partner
nonrecourse debt minimum gain” set forth in Treas. Reg. Section 1.704-2(i) and
shall be determined in accordance with the principles of that Section.

 

“Member Nonrecourse Deductions” shall mean “partner nonrecourse deductions” set
forth in Treas. Reg. Sections 1.704-2(i)(1) and 1.704-2(i)(2) and any other
deductions attributable to a liability of the Company for which one or more, but
not all, the Members bear the economic risk of loss.

 

B-2

--------------------------------------------------------------------------------


 

“Nonrecourse Deductions” are deductions having the meaning set forth in Treas.
Reg. Sections 1.704-2(b)(l) and 1.704-2(c).

 

“Profits and Losses” shall mean for each Fiscal Year or other period, an amount
equal to the Company’s taxable income or loss for that year or period,
determined in accordance with Code Section 703(a) (for these purposes, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

(1)           Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
the foregoing shall be added to such taxable income or loss.

 

(2)           Any expenditures of the Company described in Code
Section 705(a)(2)(B) or that are treated as Code
Section 705(a)(2)(B) expenditures pursuant to Treas. Reg.
Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing
Profits or Losses pursuant to the foregoing shall be subtracted from such
taxable income or loss.

 

(3)           In the event the Gross Asset Value of any Company asset is
adjusted pursuant to paragraph (2), (3) or (4) of the definition of Gross Asset
Value, the amount of the adjustment shall be taken into account as gain or loss
from the disposition of the asset for purposes of computing Profits or Losses.

 

(4)           Gain or loss resulting from any disposition of Company property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of the property differs from its
Gross Asset Value.

 

(5)           In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for the fiscal year or other period,
computed in accordance with the definition of Depreciation under this Agreement.

 

(6)           Notwithstanding the above, any items that are specially allocated
pursuant to Sections B.4 shall not be taken into account in computing Profits
and Losses.

 

B.2.         Preparation and Maintenance of Capital Accounts.

 

(a)           The Capital Account for each Member shall:

 

(1)           be increased by (i) the amount of money contributed by that Member
to the Company, (ii) the Gross Asset Value of property contributed by that
Member to the Company (net of liabilities secured by the contributed property
that the Company is

 

B-3

--------------------------------------------------------------------------------


 

considered to assume or take subject to under Section 752 of the Code), and
(iii) allocations to that Member of Profits and any other Company income and
gain (or items thereof), and

 

(2)           be decreased by (i) the amount of money distributed to that Member
by the Company, (ii) the Gross Asset Value of property distributed to that
Member by the Company (net of liabilities secured by the distributed property
that the Member is considered to assume or take subject to under Section 752 of
the Code), and (iii) allocations of Losses and any other Company loss and
deduction (or items thereof), including loss and deduction described in Treas.
Reg. Section 1.704-1(b)(2)(iv)(g).

 

The initial Capital Account of M-B Holdings (i.e., attributable to the Rollover
Units) shall be $11,775,000.  The initial Capital Account of each other Member
shall equal the amount of cash contributed by such Member pursuant to
Section 4.1(b).

 

(b)           The Members’ Capital Accounts also shall be maintained and
adjusted as permitted by the provisions of Treas. Reg.
Section 1.704-1(b)(2)(iv)(f) and as required by the other provisions of Treas.
Reg. Section 1.704-1(b)(2)(iv) and Section 1.704-1(b)(4), including adjustments
to reflect the allocations to the Members of depreciation, depletion,
amortization, and gain or loss as computed for book purposes rather than the
allocation of the corresponding items as computed for tax purposes, as required
by Treas. Reg. Section 1.704-1(b)(2)(iv)(g).  On the transfer of all or part of
a Unit, the Capital Account of the transferor that is attributable to such
transferred membership interest or part thereof shall carry over to the
transferee Member in accordance with the provisions of Treas. Reg.
Section 1.704-1(b)(2)(iv)(l).

 

(c)           The Capital Accounts of the Members as of the date hereof, based
upon the cash and agreed-upon fair market value of all property, net of
liabilities, being contributed to the Company by the Members on this day, are
set forth on Annex A in the column labeled “Initial Capital Contribution.”

 

B.3.         Profits and Losses.  Profits, Losses and, to the extent necessary,
individual items of income, gain, loss or deduction of the Company for a Fiscal
Year shall be allocated among the Persons who were Members during such Fiscal
Year in a manner such that the Capital Account of each Member, immediately after
making such allocation, is, as nearly as possible, equal to:

 

(a)           the amount of the hypothetical distribution (if any) that such
Member would receive if, on the last day of the Fiscal Year, (1) the Company
were dissolved, its affairs wound up and its assets, including cash, were sold
for cash equal to their Gross Asset Values, taking into account any adjustments
thereto for such Fiscal Year, (2) all Company liabilities were satisfied in cash
according to their terms (limited, with respect to each nonrecourse liability,
to the Gross Asset Values of the assets securing such liability), and (3) the
net proceeds thereof (after satisfaction of such liabilities) were distributed
in full pursuant to Section 9.2 hereof over

 

(b)           the sum of (1) the amount, if any, without duplication, that such
Member would be obligated to contribute to the capital of the Company, (2) such
Member’s share of Company Minimum Gain determined pursuant to Treasury
Regulations Section 1.704-2(g), and (3) such Member’s share of Member
Nonrecourse Debt Minimum Gain determined pursuant to

 

B-4

--------------------------------------------------------------------------------


 

Treasury Regulations Section 1.704-2(i)(5), all computed as of the hypothetical
sale described in Section B.3(a) of this Annex B.

 

B.4.         Special Allocations.  The following special allocations shall be
made in the following order:

 

(a)           Minimum Gain Chargeback.  Notwithstanding any other provision of
this Annex B, if there is a net decrease in Company Minimum Gain during any
Company taxable year, each Member shall be specially allocated items of Company
income and gain for such year (and, if necessary, subsequent years) in
accordance with Treas. Reg. Section 1.704-2(f).  Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto.  This Section B.4(a) is
intended to comply with the minimum gain chargeback requirement in such
Section of the Treasury Regulations and shall be interpreted consistently
therewith.

 

(b)           Member Minimum Gain Chargeback.  Notwithstanding any other
provision of this Agreement except Section B.4(a), if there is a net decrease in
Member Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse Debt
during any Company fiscal year, each Member who has a share of the Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Treas. Reg. Section 1.704-2(i)(5), shall be
specially allocated items of Company income and gain for such year (and, if
necessary, subsequent years) in accordance with Treas. Reg.
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto.  The items to be so allocated shall be determined in
accordance with Treas. Reg. Section 1.704-2(i)(4).  This Section B.4(b) is
intended to comply with the minimum gain chargeback requirement in that
Section of the Treasury Regulations and shall be interpreted consistently
therewith.

 

(c)           Qualified Income Offset.  In the event any Member unexpectedly
receives any adjustments, allocations, or distributions described in Treas. Reg.
Section 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6) that would create an Adjusted Capital Account Deficit
for such Member, items of Company income and gain shall be specially allocated
to each such Member in an amount and manner sufficient to eliminate, to the
extent required by the Treasury Regulations, the Adjusted Capital Account
Deficit of such Member as quickly as possible, provided that an allocation
pursuant to this Section B.4(c) shall be made if and only to the extent that
such Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Agreement have been tentatively made as if this
Section B.4(c) were not in this Agreement.

 

(d)           Gross Income Allocation.  In the event any Member has a deficit
Capital Account at the end of any Company fiscal year, that is in excess of the
amounts described in clause (i) of the definition of Adjusted Capital Account
Deficit above, each such Member shall be specially allocated items of Company
income and gain in the amount of such excess as quickly as possible, provided
that an allocation pursuant to this Section B.4(d) shall be made if and only to
the extent that such Member would have an Adjusted Capital Account Deficit after
all other allocations provided for in this Agreement have been tentatively made
as if Section B.4(c) and this Section B.4(d) were not in this Agreement.

 

B-5

--------------------------------------------------------------------------------


 

(e)           Nonrecourse Deductions.  Nonrecourse Deductions for any fiscal
year or other period shall be allocated among the Members in proportion to their
respective Capital Percentages.

 

(f)            Member Nonrecourse Deductions.  Any Member Nonrecourse Deductions
for any fiscal year or other period shall be specially allocated to the Member
who bears the economic risk of loss with respect to the Member Nonrecourse Debt
to which such Member Nonrecourse Deductions are attributable in accordance with
Treas. Reg. Section 1.704-2(i).

 

B.5.         Tax Allocations: Code Section 704(c).

 

(a)           In accordance with Code Section 704(c) and the Treasury
Regulations thereunder, income, gain, loss and deduction with respect to any
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its initial Gross Asset Value.

 

(b)           In the event the Gross Asset Value of any Company asset is
adjusted pursuant to paragraph (2) of the definition of Gross Asset Value,
subsequent allocations of income, gain, loss and deduction with respect to such
asset shall take account of any variation between the adjusted basis of such
asset for federal income tax purposes and its Gross Asset Value in the same
manner as under Code Section 704(c) and the Treasury Regulations thereunder.

 

(c)           The difference between the adjusted basis of the Deemed
Contributed Assets and the 704(c) Value of the Deemed Contributed Assets at the
time of the deemed contribution of the Deemed Contributed Assets to the Company
shall be taken into account pursuant to the “traditional method” set forth in
Treasury Regulations Section 1.704-3(b)(1).  Any other elections or other
decisions relating to allocations pursuant to this Section B.5 shall be made by
the Board in any manner that is provided in the Treasury Regulations under Code
Section 704(c), reasonably reflects the purpose and intention of this
Agreement.  Allocations pursuant to this Section B.5 are solely for purposes of
federal, state, and local taxes and shall not affect, or in any way be taken
into account in computing, any Member’s Capital Account or share of Profits,
Losses, other items or distributions pursuant to any provision of this
Agreement.

 

B.6.         Miscellaneous Allocation Provisions.

 

(a)           For purposes of determining Profits, Losses or any other items
allocable to any period, Profits, Losses and any such other items shall be
determined on a daily, monthly or other basis, as determined by the Board using
any permissible method under Code Section 706 and the Treasury Regulations
promulgated thereunder.

 

(b)           Except as otherwise provided in this Agreement, all items of
Company income gain, loss, deduction, and any other allocations not otherwise
provided for shall be divided among the Members in the same proportions as they
share Profits or Losses, as the case may be, including, for this purpose, items
allocated pursuant to Sections B.4, for the year.

 

B-6

--------------------------------------------------------------------------------


 

(c)           For the purpose of determining each Member’s share of excess
nonrecourse liabilities pursuant to Treas. Reg. Section 1.752-3(a)(3), and
solely for such purpose, each Member’s interest in profits is hereby specified
to be such Member’s Capital Percentage.

 

B.7.         Establishment of Reserves.  The Board shall have the right and
obligation to establish reasonable reserves for maintenance, improvements,
acquisitions, capital expenditures and other contingencies, such reserves to be
funded with such portion of the operating revenues of the Company for any fiscal
year as the Board may deem necessary or appropriate for that purpose.

 

B.8.         Tax Returns.  The Board shall cause to be prepared and filed all
necessary federal and state income tax returns for the Company, including making
the elections described in Section B.9, and shall cause Schedules K-1, and
corresponding forms for state and local tax purposes, to be provided to the
Members within 135 days after the end of each taxable year.  The Board shall
cause the Company to promptly provide to each Member such additional information
reasonably requested by such Member for the preparation of such Member’s
federal, state and local income tax returns (including, without limitation, if
so requested, full apportionment information and copies of the Company’s Federal
Form 1065).  Each Member shall furnish to the Board all pertinent information in
its possession relating to Company operations that is necessary to enable the
Company’s income tax returns to be prepared and filed.

 

B.9.         Election of Liquidation Value Safe Harbor.  Each Member, by
executing this Agreement, hereby agrees to the following:

 

(a)           The Company is authorized and directed to elect the safe harbor,
in accordance with proposed Treas. Reg. Section 1.83-3(1) and the proposed
revenue procedure thereunder (once such regulations and revenue procedure become
effective), under which the fair market value of each interest in the Company
that is transferred in connection with the performance of services shall be
treated as being equal to the liquidation value of that interest (the “Safe
Harbor Election”);

 

(b)           The Company and each Member (including any person to whom an
interest in the Company is transferred in connection with the performance of
services) agree to comply with all requirements of the Safe Harbor Election with
respect to all interests in the Company transferred in connection with the
performance of services while the Safe Harbor Election remains effective,
including the requirement that all relevant Federal income tax items be reported
consistently with the Safe Harbor Election;

 

(c)           The effective date of the Safe Harbor Election shall be the
earliest permitted such date under the applicable regulations and revenue
procedure, once those become effective, and the Safe Harbor Election shall
continue to apply until such time (if ever) as all Members affected by the Safe
Harbor Election shall agree to terminate it and the Company shall affirmatively
terminate it under applicable procedures;

 

(d)           The Tax Matters Partner shall file, with the Company’s Federal
income tax return for the taxable year in which the Safe Harbor Election becomes
effective, a document,

 

B-7

--------------------------------------------------------------------------------


 

executed by the Tax Matters Partner, stating that the Company is electing, on
behalf of the Company and the Members, to have the Safe Harbor Election apply
irrevocably with respect to all interests in the Company transferred in
connection with the performance of services while the Safe Harbor Election is in
effect; and

 

(e)           The Company shall comply with applicable recordkeeping
requirements for the Safe Harbor Election, and the Company and the Members shall
take all other actions, if any, required to comply with the requirements of such
Safe Harbor Election as ultimately promulgated, to the extent practicable.

 

B-8

--------------------------------------------------------------------------------